     Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 1 of 25



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                 )
In the Matter of the                             )
Federal Bureau of Prisons' Execution             )
Protocol Cases,                                  )
                                                 )
LEAD CASE: Roane et at v. Barr                   )   Case No. 19-mc-0145 (TSC)
                                                 )
                                                 )
THIS DOCUMENT RELATES TO:                       )
                                                 )
Lee v. Barr, 19-cv-2559                          )
                                                 )
                                                 )



                EXPERT DECLARATION OF CRAIG W. STEVENS, PH.D.

       Pursuant to 28 U.S.C. § 1746, Craig W. Stevens, Ph.D. declares as follows


I.     BACKGROUND AND EXPERT QUALIFICATIONS

1.     I 4111 a Professor Pharmacology and a full-time faculty member in the department of

Pharmacology and Physiology at the College of Osteopathic Medicine, a unit of Oklahoma State

University, Center for Health Sciences campus in Tulsa, Oklahoma, After receiving my Ph.D. in

Pharmacology from the Mayo Clinic, in Rochester, Minnesota, I completed a 2 -year postdoctoral

fellowship at the University of Minnesota Medical School in Minneapolis, Minnesota, and secured

a position as an Assistant Professor of Pharmacology with my present employer in 1990, I

advanced through the academic ranks to Associate Professor of Pharmacology in 1993, and

Professor of Pharmacology in 2000.

2.     Besides my regular duties of teaching medical students, pursuing research and scholarly

activities, and serving on college committees, I work part-time as a litigation consultant/expert

witness on cases involving pharmacological issues. I have consulted in both civil and criminal

cases, working with both the prosecution or plaintiff and the defendant.      With regard to the

pharmacological issues in lethal injection, I have worked as a consultant for the state as well as

with attorneys representing condemned prisoners, I am compensated at the rate of $250 per hour


                                                                                                     Ex. 4
     Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 2 of 25



for research, document review, and reports, and $400 per hour for testimony at a deposition or

trial. Appended to this declaration is a current curriculum vitae and a listing of cases in which I

have testified in the past four years.

3.      I have been retained by counsel for Daniel Lewis Lee, Counsel have asked me to provide

the Court with an opinion of an alternative protocol for Federal lethal drug execution where an

analgesic agent is given to the prisoner before the injection of pentobarbital.

4.      I have reviewed the following materials in preparing this declaration: Declaration of Dr.

Gail Van Norman, Declaration of Dr, Mark Edgar, and Addendum to BOP Execution Protocol

Federal Death Sentence Implementation Procedures, Effective July 25, 2019, Additionally, a                        II




thorough search of professional medical and pharmacological journals was done to obtain current

and past peer -reviewed articles and reviews on the pertinent medical and pharmacological topics.

Full reference information to articles used in this declaration are given in footnotes where cited.

This information, along with over 30 years of experience as a Pharmacologist, formed the basis

for the background information and the expert opinion given below.


H.      THE NEED FOR AN OPIOID ANALGESIC DRUG

5.      The declaration and report of Drs. Van Norman and Edgar were provided to me by

Counsel and convincingly demonstrate that the IV injection of high -dose pentobarbital produces

pulmonary edema resulting in pain and suffering in the prisoner, To prevent the pain induced by

a lethal 5 gram dose of pentobarbital, an analgesic drug should be given before the pentobarbital

injection. This pain -killing or analgesic drug is not part of the lethal drug protocol per se but is a

necessary intervention for a humane execution process. Unlike all other drugs used in lethal drug

protocols that are given at high supra -clinical doses, the first or pretreatment drug is given at a

clinical dose to exert a clinical effect of analgesia. This pretreatment drug is administered after

the primary and backup IVs are set and last words, if any, are spoken by the prisoner.




                                              Page 2 of 7




                                                                                                          Ex. 4
       Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 3 of 25



6.       There are a number of classes of analgesic agents (e.g. aspirin -like analgesics, opioid

analgesics) and a number of routes of administration (e.g. oral, subdennal, intramuscular, and

intravenous). An ideal analgesic drug would be a drug that acts quickly (fast onset time) and that

is easy to administer by the execution personnel (by IV administration). An opioid analgesic

given by the IV route of administration is both fast -acting and easily administered through an IV

bolus injection. Both morphine and fentanyl given by the IV injection are used for acute pain

management.' Use of either morphine or fentanyl at clinical doses before the administration of

pentobarbital would provide sufficient analgesia.


III.     BACKGROUND ON OPIOlD ANALGESIC DRUGS

7.       Opioid pain medications, called opioid analgesics, are among the most powerful drugs

used in the clinic and prescribed to patients. Morphine is the gold standard of opioid analgesics,

 given for the treatment of moderate to severe pain 2 Besides morphine, the class of other well-

known opioid analgesics includes as codeine, oxycodone (OxyContin®), meperidine

 (Demerol®), and hydromorphone (Dilaudid0). Heroin (diamorphine) is also an opioid analgesic

 drug but is illegal in the USA; however, it is a legal opioid analgesic in the UK and other

 countries.

 8.      There are also a number of combination opioid products with the most prescribed opioid

 analgesic, hydrocodone. A popular combination is hydrocodone and acetaminophen (Norco®,

 Lortab®, Vicodin®) and many others similar formulations with aspirin instead of

 acetaminophen. Morphine, and all opioid analgesics, work by binding to opioid receptors on
                                                                                                                          f.




 pain neurons (brain cells) and in this way inhibit the activity of the pain neurons. The inhibition

 of pain neurons produces the analgesia, or relief of pain, that characterizes the therapeutic action

 of morphine and other opioid analgesics.3


 1 Farahmand S et al. (2014) Nebulized fentanyl vs intravenous morphine for ED patients with acute limb pain: a
   randomized clinical trial. Am J Emerg Med. 32:1011-1015.
 2 Hoskin PJ, Hanks OW (1990) Morphine; pharmacokinetics and clinical practice. Br J Cancer 62:705-707.
 3 Brenner GM, Stevens CW (2018) Brenner and Stevens' Pharmacology, 51h Edition, Elsevier, Philadelphia, PA
                                                     Page 3 of 7



                                                                                                                  Ex. 4
      Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 4 of 25



9.       While opioid analgesics are presently the best agents to treat pain and do so quite

effectively, they are also a dangerous class of drugs that are responsible for the epidemic of

opioid deaths due to fatal respiratory depression.4 Opioid drugs, like the licit morphine and the

illicit heroin, work by inhibiting pain transmission in the CNS5 and do so by binding to opioid

receptors on pain neurons. The targets of opioid drugs, the opioid receptors, are also found on

non -pain neurons unfortunately. The presence of opioid receptors on neurons that control the GI

tract lead to opioid-induced constipation, a common problem among chronic pain patients treated

with opioids. A more deadly problem is that opioids also bind to opioid receptors on brain

neurons that control breathing and high doses of opioids produce respiratory depression.'


W.       MORPHINE

10.      Morphine injection given by the IV route is used widely in hospitals and clinics for the

treatment of acute and chronic pain.' W morphine is also used for the control of breakthrough

pain in chronically treated cancer patients.' Morphine and fentanyl are also given by IV injection

as a premedication used as part of the overall anesthetic plan.9 Due to the euphoric effect

sometimes seen with opioids, use of morphine and fentanyl as premedications also reduce

patient's preoperative anxiety. Sedation also occurs during IV administration of morphine in

about 60% of post -operative patients being treated for pain.10 Both morphine and fentanyl given

by the IV route also reduce airway irritation during induction with the general anesthetic




4 Bohnert AS et al. (2011) Association between opioid prescribing patterns and opioid overdose -related deaths. J.
   American Med Assoc 305:1315-1321.
   CNS is the central nervous system; i.e. the brain and spinal cord.
6 White JM, Irvine RJ (1999) Mechanisms of fatal °plaid overdose. Addiction 94:961-972; Dolinak D (2017)
   Opioid Toxicity. Acad Forensic Pathol. 7:19-35.
  Ackerman AL et al. (2018) Association of an opioid standard of practice intervention with intravenous opioid
   exposure in hospitalized patients. JAMA Intern Med. 178:759-763.
8 Mercadante S et al. (2004) Safety and effectiveness of intravenous morphine for episodic (breakthrough) pain
   using a fixed ratio with the oral daily morphine dose. J Pain Symptom Manage. 27:352-359.
9 Pandit SK, Kothary SP (1989) Intravenous narcotics for premedication in outpatient anaesthesia. Acta
   Anaesthesiol Scand. 33:353-358.
I° Paqueron X et al. (2002) Is morphine -induced sedation synonymous with analgesia during intravenous morphine
   titration? Br J Anaesth, 89:697-701.
                                                       Page 4 of 7



                                                                                                                     Ex. 4
      Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 5 of 25



desflurane.11 A randomized clinical trial using emergency department patients with acute limb

pain found that significant analgesia occurred within 5 minutes following IV administration of

0.1 mg/kg morphine.' Another clinical study of acute pain management in trauma patients found

that the onset of IV injected morphine's analgesic effect is approximately 6 minutes.13 In an

experimental pain model using healthy volunteers, a significant analgesic effect was noted an

average of about 1 minute after IV bolus injection of 8 mg morphine? To prevent the pain and

suffering induced by a lethal dose of pentobarbital, morphine should be given in an IV bolus

dose in the range of 2 mg to 10 mg/70 kg of body weightis at least 10 minutes before the

injection of pentobarbital.

11.     Morphine is marketed by the brand name of Duramorph and many generic formulations.

Morphine for injection is available in ampoules containing morphine sulfate at numerous

concentrations ranging from 0.5 mg/mL to 25 mg/mL. All of these formulations ofmorphine for

injection are commercially available (see Table below).


V.       FENTANYL

12.     Fentanyl is a synthetic opioid analgesic that is about 100 times more potent than

morphine.16 Fentanyl is a highly lipophilic, or fat -loving, drug molecule that can rapidly cross

from the bloodstream into the brain. According to a recent review, fentanyl exerts its

pharmacological effects almost immediately after IV administration." A clinical study of acute

pain management in trauma patients found that the onset of IV injected fentanyl's analgesic


  Kong CF et al. (2000) Intravenous opioids reduce airway irritation during induction of anaesthesia with desflurane
  in adults. Br JAnaesth. 85:364-367.
12 Farahmand S et al. (2014) Nebulized fentanyl vs intravenous morphine for ED patients with acute limb pain: a
  randomized clinical trial. Am J Emerg Med. 32:1011.1015.
13 MacKenzie Met al. (2016) Opioidphamiacokinetics-pharmacodynamics: clinical implications in acute pain
  management in trauma. Ann Pharmacother. 50:209-218.
14 Morrison LM et al. (1991) Comparison of speed of onset of analgesic effect of diamorphine and morphine.Br J
  Anaesth. 66:656-659.
15 Morphine sulfate for injection, US?, FDA full prescribing information.
16 Grond S et al. (2000) Clinical pharmacokinetics of transdermal opioids: focus on transdermal fentanyl. Clin
  Pharmacoldnet, 38:59-89.
11 Vandanyan RS, Hruby VI. (2014) Fentanyl-related compounds and derivatives: current status and future prospects
   for pharmaceutical applications. Future Med Chem. 6:385-412.
                                                     Page 5 of 7



                                                                                                                       Ex. 4
      Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 6 of 25



effect is approximately 2 minutes.19 Clinical studies using experimental pain methods in healthy

human volunteers demonstrate that fentanyl IV at a dose of 0.1 mg to 0.2 mg (100 to 200 meg)

produced a significant analgesic effect at the first post -injection test time of 5 minutes.19 Another

experimental study examining EEG changes after fentanyl IV infusion found that depression of

brain activity occurred in 3-5 minutes.' Half of peak brain concentrations of fentanyl are

reached within 35 seconds following IV injection of fentanyl (100 meg) and peak brain

concentrations at 6 minutes?' Another clinical study found that more than 80% of an IV fentanyl

dose can distribute from the blood to the brain in less than5 minutes." To prevent the pain and

suffering induced by a lethal dose of pentobarbital, fentanyl should be given in an IV bolus dose

of 2 mcg/kg to 20 mcg/kg (0.002 mg/kg to 0.02 mg/kg)" at least 5 minutes before the injection

of pentobarbital.

13.      Fentanyl is marketed by the brand name of SubLimaze® and many generic formulations.

Fentanyl for injection is available in ampoules containing fentanyl citrate at a concentration of 50

meg/mL (micrograms per milliliter) for IV or IM injection." All of these formulations of

fentanyl for injection are commercially available (see below).

VI.     SUMMARY AND CONCLUSIONS

14.     Both morphine and fentanyl are commercially available and obtainable as these drugs

would be used for medical purposes, like other medications ordered and used by the prison medical

staff. The Table below (next page) lists the dose formulations and manufacturers of morphine and

fentanyl for IV injections that are commercially available.


18 MacKenzie Met al. (2016) Opioid pharmaeolcinetics-pharmacodynamics: clinical implications in acute pain
  management intrauma. Ann Pharmacother. 50:209-218.
19 Zacny JP et al. (1996) Midazolam does not influence intravenous fentanyl-induced analgesia in healthy
  volunteers. Pharmacol Biochem Behay. 55:275-280.
28 Scott JC et al. (1985) EEG quantitation of narcotic effect: the comparative pharmacodynamics of fentanyl and
  alfentanil. Anesthesiology 62:234-241.
21 Metz C et al. (2000) Pharmacoldnetics of human cerebral opioid extraction: a comparative spotty on sufentanil,
  fentanyt, and alfentanil in a patient after severe head injury. Anesthesiology 92:1559-1567.
22 Hartmann Wet al. (2017) Femoral nerve block versus intravenous fentanyl in adult patients with hip fractures -a
  systematic review. Braz J Anesthesiol. 67:67-71.
23 Fentanyl for injection, USP, FDA full prescribing information
24 Fentanyl for injection, USP, FDA Illprescribing information.
                                                       Page 6 of 7



                                                                                                                     Ex. 4
       Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 7 of 25



Availability of Opioid Analgesic Drugs for IV Injection and Manufacturer Informations

 Class/Drug       Brand name                 Manufacturer                    Dose Formulations
 MORPIIINE FOR IV INJECTION
 Morphine sulfate Duramorph PF               WEST -WARD                      05 mg/mL, 1.0 mg/mL,
                                                                             10 mg/mL, 25 mg/mL
 Morphine sulfate      Mitigo                PIRAMAL                         10 mg/mT , 25 mg/mL
 Morphine sulfate      generic               HOSPIRA.                        0.5 mg/mL, 1.0 mg/mL,
                                                                             2.0 mg/mL, 4.0 mg/mL,
                                                                             8.0 mg/mL, 10 mg/mL,
                                                                             25 mg/tuT
 Morphine sulfate      generic               EUROHEALTH                      4.0 mg/mt.,
                                                                             8.0 mWmT ,10 mg/mL
 Morphine sulfate      generic               FRESENIUS                       2.0 mg/mL, 4,0 mg/mL,
                                                                             5.0 mg/mL, 8.0 mg/mL,
                                                                             10 mg/mL
 FENTANYL FOR IV INJECTION
 Fentanyl citrate Sublimaze                   AKORN                          0.05 mg/mL (50 mcg/mL)
 Fentanyl citrate generic                     HOSPIRA                        0.05 mg/mL (50 mcg/mL)
 Fentanyl citrate       generic               FRESENIUS KABI                 0.05 mg/mL (50 mcg/mL)
 Fentanyl citrate       generic               WEST -WARD                     0.05 mg/mL (50 mcg/mL)
a Data from the list of FDA -approved available drugs at FDA Orange Book online:
  www.accessdata.fda.govIscripts/eder/obfinclezefm.


15.      The use of an opioid as the first analgesic drug also has the important safeguard of an

effective and common antidote should the execution procedure need to be stopped. This antidote

is naloxone (Narcan) which is widely available for the treatment of opioid overdose and is a

 competitive antagonist (blocker) at the opioid receptor. Both morphine and fentanyL effects could

 be easily reversed with naloxone.

 16.     In conclusion, the use of morphine or fentanyl as a premedication or the first drug in the

 lethal execution protocol wouldprovide analgesia to prevent the pain and suffering from the lethal

 dose of pentobarbital.



 I hereby certify that the facts set forth above are true and correct to the best of my personal

   knowledge, information, andbelieg subject to the penalty of perjury.


                                                                    11/01/2019




                                                      Page 7 of 7



                                                                                                      Ex. 4
              Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 8 of 25


                                                                                                                 MARGE, 2019
                                                     CURRICULUM VITAE
 Craig W. Stevens, Ph.D.
 Professor of Pharmacology
 Department of Pharmacology & Physiology
 OSU-Center for Health Sciences, College of Osteopathic Medicine
 1111 W, 17th Street
 Tulsa, OK 74107-1898        Ph. 918.561.8234 email: cw.stevens@okstate.edu

PROFESSIONAL APPOINTMENIS
 2000 -present      Professor of Pharmacology, OSU-College of Osteopathic Med.,CHS, Tulsa, OK
 2012-2018          Chair, Coalition Against Prescription and Substance Abuse of Tulsa (CAPSAT)
 2007-2009          Chair, Dept. of Pharmacology/Physiology, OSU-CHS, Tulsa, OK
 1993-2000          Associate Professor of Pharmacology, Dept. of Pharmacology/Physiology, OSU-CHS, Tulsa, OK
 1990-1993          Assistant Professor of Pharmacology, Dept. of Pharmacology/Physiology, OSU-CHS, Tulsa, OK
 1989-1990          Development Manager, MinnesotaAcademy of Science, St. Paul, MN
 1984-1986          President (founding), Mayo Graduate Students Association, Mayo Grad. SchiMed., Rochester MN
EDUCAMON AND TRAINING
 2005               Molecular Biology and PCR Course, Smith College/New England Biolabs, Northampton,
                    Massachusetts
 1988.1990          Postdoctoral Research Fellow, Dept of Cell Biology and Neuroanatomy, Univ. of lVfmnesota,
                    Minneapolis, MN, Supervisor; Dr. Virginia Seybold
 1984-1988          Mayo Graduate School of Medicine, Rochester, MN, Ph.D. in Pharmacology. Thesis: Behavioral and
                    Biochemical Characteristics of Opioid Tolerance in Rat Spinal Cord. Supervisor: Dr. Tony L. Yaksh
 1981-1984          University of Illinois, Chicago, IL; M.S in Biological Sciences. Thesis: Endogenous Opiold Systems in
                    Amphibians. Supervisor: Dr. Paul D. Pezalla
 1978-1981          American Peace Corps in Nepal; Science/Math Instructor, Katmandu, NEPAL
 1974-1978          Augustan College, Rock Is., IL; B.A. in Biology, cum laude
ExtuArviunAt FUNDING
 2010-2014         "Novel °plaid Action at Toll -Like Receptors", Oldahoma Center for the Advancement of Science and
                    Technology (OCAST) C.W. Stevens, (PI), $126,090 (direct costs)
 2007-2011           'Functional Evolution of °plaid Receptors", MR NIDA AREA Grant, R15DA12448, C.W. Stevens
                    (PO, $150,000 (direct costs) (no -cost extension for 2011)
 2004-2007           "Functional Evolution of Opioid Receptors", MR NIDA AREA Grant, R15DA12448, C.W. Stevens
                    (PI), $100,000 (direct costs)
 2002-2004           "Sequence and Pharmacology of NovelOpioid Receptors", Oklahoma Center for the Advancement of
                    Science and Technology (OCAST) C.W. Stevens, (PI), $68,264 (direct costs)
 2001-2003           "Functional Evolution of Opioid Recepton", NIRNIDA AREA (Academic Research Enhancement
                    Award) Grant, RI 5DA12448, C.W. Stevens (PI), $100,000 (direct costs)
 1999-2001           "Functional Evolution of Opioid Receptors", NIHNIDA AREA (Academic Research Enhancement
                    Award) Grant, R15DA12448, C.W. Stevens (PI), $69,605 (direct costs)
 1998-1999           "Testing and Comparison of Analgesic Agents", American College of Laboratory Animal Medicine
                    (ACLAM), C.W. Stevens (PI), $11,555 (direct costs)
 1995-1997           "Graduate Student Research", Gardner Spring, Co., Tulsa, OK($4,000)
 1994-1996          NRSA postdoctoral grant for Dr. Stan Willeobring, C.W. Stevens (sponsor).
 1992-1998          "Studies of Opioid Analgesia in Amphibians", NHELNIDA First Award (DA07326), C.W. Stevens,
                    Principal Investigator (PO, $418,000. (direct costs) (no -cost extension for 1998)
 1992-1995          "Spinal Sites of Endogenous °plaid Action in Amphibians", Research Grant, Whitehall Foundation,
                    C.W. Stevens, PI, $70, 785.
 1991-1992          "Nocicepave Processing in the Atnphiblan Spinal Cord", Grants -In -Aid, Whitehall Foundation, C. W.
                    Stevens, PI, $10,375.
 1988-1990          NIDA Neuroscience Training Grant, Postdoctoralposition, Dept. of Cell Biology andNeuroanatomy,
                    University of Minnesota Medical School, Minneapolis, MN
 1987-1988          "Issues related to tolerance development and tissue toxicology of chronically administered 4-
                    anilinopiperidines", T.L. Yaksh (PI) and C.W. Stevens (Co -D. Janssen Pharm., $46,000.
 1985-1986          "Effects of capsalcinoid agents on peptide levels and behavioral function", T.L. Yaksh (PI) and C.W.
                    Stevens (Co -D. Procter and Gamble Co., $25,000.
 1985-.1986         "Effects of drugs on the shock titration threshold in the primate", T.L. Yaksh (PI) and C. W. Stevens (Co-
                    l). $10,000, Sterling Winthrop Pharmaceuticals.




                                                                                                                         Ex. 4
             Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 9 of 25


TEACHING EXPERIENCE
                   Lecturer, Medical Pharmacology         (Course -Coordinator 1997-2007) osu-cm, COM, Tulsa, OK
 1990-2014
 2009-2013         Instructor, Receptors II (graduate course, alternateyears) OSU-CHS, COM, Tulsa, OK
 1997-2009         Instructor, Neutvphannaco/ogy (graduate course, alternate years) OSU-CHS, COM, Tulsa, OK
 1991-2009         Facilitator, Medical Information Systems Course, OSU-CHS, COM, Tulsa, OK
 2000-2004         Visiting Professor, Neuroscience Lab Course, U of MN Medical School, Minneapolis, MN
 1998-2001         Adjunct Professor of Pharmacology, University of Tulsa Nursing School, Tulsa, OK
 1989-1990         Lecturer, Pharmacology for Nurse Anesthetists, University of Minnesota, Minneapolis, MN
 1989-1990         Lecturer, Neuropharmacology Course, Dept, ofNeurology, Univ. of MN, Minneapolis, MN
 1984-1987          Community Education, Juggling Instructor, Rochester, MN
 1984-1987         IBM-PC Instructor, Microcomputer Education Cntn, Mayo Clinic, Rochester, MN
 1981-1983          Teaching Assistant; Dept. of Biological Sciences, University of IL at Chicago, IL
ACADEMIC COMMTITERS
 2011             Member, Honorary Degree Committee, OSU-Stillwater
 2010-2012        Secretary, Group 6 of the Graduate College, OSU-Stillwater
                  Member, Research and Creative Activities Task Force, OSU-Sys       , appt by OSU President Schmidly
 2004
 2003             Member, Search Committee for VP Health Affairs OSU/Dean OSU-COM
 2002-2003        President, Faculty Senate
 2002-2003        Member, Board of Directors for Academic Health Center, joint affiliation of TRMC and OSU-CHS
 2001-2002        Vice -President Faculty Senate
 1994-2001        Founding Member & Chair (2000-2001), Biomedical Sciences Graduate Committee
 1996-2001        Chair, Hazardous Materials and Equipment
                                                                      OSU-CHS Promotion and Tenure Committee
 1994-98, 2000-16 Member, Chair (2001-2004; 2006-2007;2010-2013)
 1996-1998, 2009 Senator, Faculty Senate
 1991-2000, 2006 Member, (Chair, 2006) Research Committee
 1991-92, 2002-04 Member, (Chair, 2002-2004) Academic Appeals Board
 1991-1992        Member, Learning Resources Committee
 1990-1999        Chair (1990-1993), Member (1994-1999), Animal Use Committee (IACLIC)
PROFESSIONAL SOCILIY MuvutrustoPs
International Narcotics Research Conference (INRC, member of Executive Committee)
American Society for Pharmacology and Experimental Therapeutics (ASPET)
Society for Neuroscience (SFN), American Association for the Advancement of Science (AAAS)
Committee on Problems of Drug Dependence (CPDD)

 HONORS ANDAWARDS
  2006            Regents Research Award, Inaugural awardee for OKI-Center for Health Sciences
  1992            Young Investigator Travel Award, American Pain Society, San Diego, CA
  1992            NIDA Travel Award, International Narcotics Res, Comm. (1NRC), Keystone, CO
  1991            Young Investigator Travel Award, American Pain Society, New Orleans, LA
  1991            Young Scientist Travel Award, ASPET Annual Meeting, San Diego, CA
  1990            Fulbright Scholarship for Research & Teaching in India (declined to accept faculty position)
  1990            CPDD Travel Award, CPDD Annual Meeting, Keystone, CO
  1989            NIDA Travel Award, CPDD Annual Meeting, Keystone, CO
  1987            Upjohn Travel Award, ASPET Annual Meeting, Honolulu, HA
  1987            NIDA Training Grant, Gordon Research Conference, "Mode of Action of Opiates", CA
  1983            UIC Research Assistantship, University of Illinois, Chicago, IL
  1983            NIH Training Grant, "Neural Systems & Behavior", MELSummer course, Woods Hole, MA
  1982            UIC Research Board Travel Grant, "Strategies forstudying the role of peptides in neuronal function",
                  Society for Neuroscience Short Course, Minneapolis, MN

 GRADUATE TRAINING ACIIVEHES
 1997-2000      Chair/Major Advisor to Leslie C. Newman (Ph.D. student, completed 8/2000 with university -wide honors).
 1998-2005      Member, Advisory Committee for John Paulson (Ph.D. student, completed 8/2005)
 2001.2005      Chair, Advisory Committee for Eva Garringer (Ph.D. student, completed 5t2005)
 2002-2004      Member, Advisory Committee for Randy Benton (M.S. student; completed 5/2004)
 2002-2004      Member, Advisory Committee for Raju N. Kacham (MS, student at OSTJ-CVES, Stillwater; completed 5/2004)
 2001-2007      Chair/Major Advisor to Kristin K. Martin (MS. student; completed 5/2007)




                                                               2

                                                                                                                     Ex. 4
                Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 10 of 25


GRADUATE TRAINING ACTIVITIES (CONT)
2003-2008           Chair/Major Advisor to Christopher M. Brasel (Ph.D. student, completed 5/2008)
2004-2008           Chair/Major Advisor to Shekher Mohan (Ph.D. student, completed 12/2008)
2005-2008           Chair/Major Advisor to Julie Duffey (MS. student, completedM.S. degree 5/2008)
2007-2009           Member, Advisory Committee for Danielle Armstrong (M.S. student, completed MS. 7/2009)
2006-2011           Member, Advisory Committee for Neda Saffarian-Toussi (Ph.D. student, Ph.D. awarded May, 2011)
2007-2011           Member, Advisory Committee for Arunkutuar Thangaraju (Ph.D. student, Ph.D. awarded Dec., 2011)
2008-2011           Chair/Major Advisor to Shruthi Aravind (M.S. student, M.S. awarded May 2011)
2010-2013           Chair/Major Advisor to Larry Johnston (D.O./M.S. student)
2009-2013           Chair/Major Advisor to John Knox (D.O./MS. student)
2011-2015           Chair/Major Advisor to Summer Dodson (Ph.D. degree awarded Summer, 2015)
2011-               Member, Advisory Committee for I enndra Figueroa (Ph.D. student)
GRANT STUDY SECTIONS
Reviewer for NTEI grants, Special Emphasis Pain Study Sections (1998 -present)
&ant consultant for theAAAS, Univ of Michigan, Centers ofReseareh Fwelience project (2003)
Grant Reviewer for National Science Foundation (1996-2002)
Grant Reviewer for the Veterans Administration (1995- present)
Chair (1999), Member (1997) Biological Sciences Panel, Tema State Granting Program -Advanced Research Proposals
Grant Reviewer (2008) for Neuros deuce and -Mental Health Grants, The Wellcome Tmst
EDITORIAL Sz ADVISORY BOARDS/PEER-REVIEWER FOR IRE FOLLO WING SCIENTIFIC JOURNALS
Peer -Reviewer fon/. Phannacol. Exp. Ther., Brain Research, Life Sciences, Neuroscience Letters, Eur. J. Pharmacology,
    ,T Neuroscience, Pain, American Journal of Physiology, Journal of Pain, Laboratory Animals
Editorial Advisory Board, Pharmacology Online (Italy), Editor; Anna Capasso.
Editorial Advisory Board, Computational Biology and Chemistry: Advances and Applications, Editor Bruno Villoutreix
Advisory Board Member, Tobacco -Free Zone, Tulsa, OK
Consultant, Reuters News Service, Insight Service

COMPUTER CONSULTING
SigmaPlot for Windows, fi-tester, Iandel Scientific, CA, 1992-1999.
Reference Manager for Windows, fl -tester, Research Information Systems, Inc., CA, 1993-1999.
Institute for Scientific Information (151), focus group meeting, San Francisco, CA, April, 1998.
Knowledge Acquisition Consultant for Ingenuity. coin (2001).
p -tester for WET Online Review and Submission website (2001).
COMMUNITY SCIENCE INITIATIVES
Science Fair Judge at School (Carver and Elliot) and Regional (Tulsa County) Level, 1990-2010.
Institutional Representative for the Tulsa Biological and Clinical Research Alliance (TBCRA), 1998-2001
Science Enrichment for -University of Tulsa- Gifted School, 1998 -present, also at Trinity Episcopalian Day School
Faculty Participant in Iligh SchoolAmbassador Program at OSU-CHS, 1994-2000
Workshop participant in "Speaking out for Science", sponsored by AAAS, March 28, 2009.
Member, Oklahomans for Excellence in Science Education.
VISITING SCDINTST/RESEARCH CONS ULTANT/OMSIDECO ELABoRATION
1994 Laboratory of Tony L. Yaksh,              Vice Chair for Research, Dept. of Anesthesiology, CCM, La Jolla, CA. Project entailed characterization of
       met-enkephalin extended sequences in Rana p4itens and presentation to research group.
1996 Laboratory of George Wilcox, PhD., Professor of Pharmacology, University of MinnesotaM edictal School, Minneapolis, MN. Training of
       intrathecal catheterization to research group and general lab QC.
 1999 Laboratory of Howard Giggtein, M.D./Ph.D., DirectorofResearcb, Dept. of Anesthesiology, MD Anderson Cancer Center, Houston, TX. Training
       of intrathecal catheterization and analgesic modeling techniques to research group.
2000 Research consultant for Ligand Pharmaceuticals, San Diego, CA.
2000 -laboratory of Dr. Sandra Roerig, Professorof Pharmacology/Associate Dean for Research, LSU Medical Center, Shreveport, LA. Training of
       intrathecal catheterization and analgesic modeling techniques to research group.
2000 Laboratory of Dr. James Zadina, Professor of Pharmacology/ Director of Neurosciences Program, Tulane University School of Medicine, New
       Orleans, LA. Training of intrathecal catheterization to research group.
2001 Visiting Professor, Neuroscience Lab Course, On George Wilcox, co -director, University of MinnesotaNeuroscienee Program. Amphibian model
       for testing analgesics used in a live laboratory course (also subsequent years).
2001 Laboratory of Ken McCuson, Ph.D., AssociateProfessor of Pharmacology, University of Kansas Medical Center, Kansas City,KS. Training and
       collaboration on vanilloid-blre receptor function in Rana pfrilens.
2002 Laboratory of Paul Prather, Ph.D., AssociateProfessor of Pharmacology. University of Arkansas for Medical Sciences, Little Rock, AR.
       Collaboration on transfection of frog opioid receptors in cell lines.
2002 Visiting Professor, Dept. ofNeuroscience, University ofMinnesotaMedical School, March 12-I4, 2002.
2003 Visiting Professor, D ept. ofNeuroscience, University ofMinnesotaMedical School, April8 to 10, 2003.
2003 Visiting Professor, Dept. of Medicind Chemistry, University of Mississippi, Oxford. MLM ay 7-9,2003.
2004 Visiting Professor, Dept. ofNeuroscience, University ofMinnesotaMedical School, April 12-15, 2004.
2005 Visiting Professor, Dept. of Neuroscience, University ofMinnesotaMedical School, Apri111-13, 2005.
                                                                          3

                                                                                                                                             Ex. 4
                     Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 11 of 25


INVTIED TALKS / SIND:KARS /KEYNO TE PRESENTATIONS
1.  "Opioid antino cicaption in amphibians", Satellite Symposium:        Behavioral Biology ofNociception: Comparative, Developmental,
           and Swami Aspect, Society for Neuroscience, New Orleans, LA, November, 1987.
2.         "An amphibian modelfor the assessment of optoidaction",AnnualMeeting of the College on Problems in Drug Dependence
           (CPDD), Richnxmd, VA, June, 1989.
3.          "Alternatives to the use of mammals for pain research", OSU College of Veterinary Sciences, AnnualResearch Symposium,
           Stillwater OK, May 1991.
4.         "An amphibian modelfor pain research", NortheastemState University, Science and Technology Seminar Series, Tahlequah OK,
           October, 1991.
5.         "An amphibian modelfor pain research", Children's Medical Center, Chapman Research Institute Seminar Series, Tulsa OK,
           November, 1991.
6.         "An amphibian modelfor pain research", Oklahoma State University, Dept. of Zoology Seminar Series, Stillwater OK, January,
           1992.
7.   "Alternatives to the use of mammals for opioid research", OSU College of Veterinary Sciences, AnnualResearch Symposium,
     Stillwater OK, May 1992.
8.   "An amphibian pain modelfor opioid research", University of Tulsa Biology Department Colloquium, Tulsa, OK, September 1992,
9.   'An amphibian pain model for opioid research ",University of Oklahoma Health Sciences Center, Dept. of Anatomy, Oklahoma City,
     OK, October, 1992.
                                                                                Investigators Symposium, College onProblems in Drug
10, 'Studies of opioid tolerance in an amphibian pain model", 1st Annual Young
     Dependence (CPDD), Toronto, June, 1993.
11. "Relative analgesic potency ofmu and kappa opioids in amphibians: a unique assay
                                                                                       for kappa opioid action?" ,College onProblems
     of Drug Dependence (CPDD), Palm Beach, FL, 1994.
 12. 'An amphibian pain tnodelfor optoid research",UCSD,
                                                              AnesthesiologyResearchIab Group, April, 1994.
 13.  "An  amphibian   modelfor  pain research", Pharmacology  Dept., ISU Med Center, New Orleans, 9/27/94.
                                                                             sponsoredworicshop,New Orleans, September 29-30,
 14. "Alternatives to the use of mammals for pain research", NIH/OPPR/LSU
           1994.
 15.       "Alternatives to the use ofmammals for pain research: an amphibian model", SCAW/CCAC Conference, Toronto, Canada,
           September 28, 1995.
 16.       "An amphibian modelfor studies of opioid action ;University of MinnesotaMedical School, Dept. of Pharmacology Seminar Series,
           Minneapolis,MN, January 19, 1996.
 17.        "An alternative modelfor testing of opioid analgesics and pain research using amphibians",2nd World Congress on Alternatives
           and Animal Use in the Life Sciences, Utrecht, Netherlands, October 21, 1996.
 18,        "From Pond to Pain: An Amphibian Model for OpioidAnalgesia", Anatomy/Physiology Seminar Series, University of Oldahoma
           Health Sciences Center, Oklahoma City, OK, May20, 1997.
 19.        "From Pond to Pain: An Amphibian Modelfor OpioidAnalgesia", invited Symposium speaker, AnnualMeeting of the Midwest
           Pain Interest Group (pp, Medical College of Wisconsin,Milwaukee, WI, June 6, 1997.
 20.        "Studies of selective mu opioid antagonismafter spinal administration of beta-FNA in amphibians",invited Symposium speaker,
           College on Drug Dependence (CPDD) Annual Meeting, Nashville, TN, June 16, 1997.
 21.        "The unireceptor hypothesis of opioid antinociception in amphibians: implicationsfor the evolution of opioidreceptors ", invited
            Symposium speaker, International Narcotics Research Conference (MC), Munich, Germany, July 20-25, 1998.
 22.        "An Amphibian Whole -Animal Alternativefor the Study of Pain", invited participant for symposium, All Creatures Weird and
           Wonderful: Revolutionary Appro aches to Medical Discovery, AAASMeeting, Anaheim, CA, Jan, 23, 1999.
 23.        "Perspectives on Opioid Tolerance from Basic Research", MD Anderson-University of Texas Medical Center, Dept. of
            Anesthesiology and Critical Care, Houston, TX, November 18, 1999.
 24.        "An Alternative Model for Pain and Analgesia Research Using Amphibians", invited Symposium speaker, Scientists Center for
            Animal Welfare (SCAW), Spring Meeting, Baltinxze, MD, May 19, 2000.
 25.        "From Pond to Pain: Investigating Mechanisms of Opioid Analgesia Using Amphibians",OSU, Zoology, Stillwater, OK, 9/22/00.
 26.        'Investigating Mechanisms of Opioid Analgesia in Amphibians", LSU-Medical Center, Dept. of Pharmacology, Shreveport, IA,
            December 5, 2000.
 27.        'An Amphibian Mo delf or the Study of °plaid Analgesics", University of Kansas Medical Center, Dept. of Pharmacology,
            Toxicology and Therapeutics, Kansas City, KS, September 11, 2001 (re -scheduled andpresentedonDecember 11, 2001).
 28.        "An Amphibian Model for Analgesia Testing", Univ. of Oklahoma Dental School, StudentResearch Society AnnualBanquet,
            Myriad Convention Center, Oklahoma City, OK, April 12, 2002.
 29.         "Mechanisms of Opioid Analgesia in Amphibians", Dept. of Neuroscience, Univ. of MN, Minneapolis, MN, April 16, 2002.
 30.         "An Amphibian Model for Investigation of0pioid Analgesia and Pain -processing", at the Cross -Species Approach to Pain and
            Analgesia conrence, sponsor:Mayday Fund, Airlie Conference Center, Warenton, VA, Sept. 19, 2002.
     31.         Amphibian Modelfir Opioiti Research", Dept. of Pharmacology and Toxicology, University of Arkansas for Medical Sciences,
            Little Rock, AR, October 16, 2002.
 32.         "Opioid research using amphibians and the evolution ofopioid receptors", Dept. of Medicinal Chemistry, University of Mississippi,
            Oxford. MI, May 8, 2003.
     33.     "Opioid research using amphibians and the evolution ofopioidreceptors", invited Symposium speaker, British Society for
            Experimental Biology, Edinburgh, Scotland, April 2, 2004.
     34. "Opioid research using amphibians and the evolution ofopioid
                                                                      receptors", invited Symposium speaker, European Opioid
            Conference, Budapest, Hungary, April 8, 2004.
                                                                          4

                                                                                                                                   Ex. 4
              Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 12 of 25


INvnrD TALKS/SEMINARS/KEYNOTE PRESENTATIONS (C ONT.)
35.   "Opioid research using amphibians: a uniqueperspective on the evolution ofvertebrate opioid receptors", Seminar for the Center
     for Pain Research, University of Minnesota, Minneapolis, MN, April 15, 2004,
36. "An Evolutionary Approach to Understanding Vertebrate OpioidRceptors",Veterinaty Biomedical Sciences Seminar Series, OSU-
     College ofVeterinary Medicine, Stillwater, OK, January 27, 2005,
37. "Opioid research using amphibians:An EvolutionaryApproach to Understanding Vertebrate °plaid Receptors ", Seminar for the
     Department of Neuroscience, University ofMitmesotaMeclical School, Minneapolis, MN, April 12, 2005.
38. "Opioid analgesia research in amphibians:from behavioral assay to cloning opioid receptor genes", Keynote speaker, Annual
     meeting of the Association ofReptile and Amphibian Veterinarians, Baltimore, MD, April 23-26, 2006.
39. 'insights on the MolecularEvolution of Vertebrate OpioldRecep tors: From Frog to Man",Physiology Seminar Series, University of
     Oklahoma Health Sciences Center, Oklahoma City, OK, January 25, 2007,
40. "Evolution of opioid receptors: why the mu optoidreceptorwouldmake Darwin proud" INRC AnnualMeeting, Charleston, SC,
     USA, July 15, 2008,
41. "Evolution of0pioid Receptors: Why the Mu Opioid Receptor Would Make Darwin Proud", Veterinary Biomedical Sciences
     Seminar Series, OSU-Center for Veterinary Medical Sciences, OSU-Stillwater, Stillwater, OK, March 5, 2009.
42, "Evolution of0pioid Receptors", AAAS-SWARM Meeting, Tulsa, OK, March 30, 2009.
43. "Molecular Evolution of Vertebrate °plaid Receptors", Invited speaker, Genetics Group, St. Francis Hospital, March 15, 2012,
44. "Molecular Evolution of0pioid Receptors", Seminar Speaker, Human Anatomy and Physiology Society (HAPS) AnnualMeeting,
     University of Tulsa, May 28, 2012.
45. "Ethical Issues of an Amphibian Pain Model", Ia souffiance animate: de la science au droit (Animal suffering: the science and the
     law) World Organization for Animal Health (OIR) Paris, France, October 18-19, 2012,
46. "Pharmacological Exculpation orMitigation: Effects of Drugs on Brain andBehavior" Oklahoma Criminal DefenseInstitute,Hard
     Rock Casino, Tulsa, OK, June 23, 2016.
SCIENIEFIC PRESS
1,    Stevens, C.W., "No Pain, Some Gain: A New Model for Neuropathic Pain" , Journal of NIHRcsearch, May, 1990, p.33-35.
2     Stevens, C.W., "Funding for Young Investigators", Letters to the Editor, Science, VoL 255, p. 142, 1992.
3.    Stevens, C.W,, Response to "Letters from the Editor", Lab Animal, Vol. 25, p. 42, 1996,
4.    Stevens, C.W,; Response to Protocol Review Column, Lab Animal, Vol. 26, p 23-24, October, 1997.
5.    Stevens, C.W "Evolution and Faith: Empathy Is Misplaced", Letters to the Editor, Science, Vol. 320, p. 745, 9 May 2008,
MEDIA ARTICLES/INTERVIEWS/PRESS CONMENCES
1.   "Northern grass frog helps Tulsan gig research rants", Tulsa World Newspaper, August21, 1992,
2.   "Research Grants", op-ed page, Tulsa World Newspaper, September 7, 1992 (Animal rights response).
3.   "Get Priorities Straight", op-ed page, Tulsa World Newspaper, September 20, 1992. (support of research)
4.   "Animal Research Needed", op-ed page, Tulsa World Newspaper, September 20, 1992. (support)
5.   "Who Suffers? Children or the Frogs?", op-ed page, Tulsa World Newspaper, September 27, 1992, (support)
6. "TheFrogman", TulsaPeople Magazine, March, 1994. (profile)
7. "Success by Six" Interview on brain activity in children, KGRI-t Tulsa 6pm Evening News, August 10, 1996
8,   "State's Share of Funds Short, Researchers Say", interviewed & (mis)quoted, The Daily Oklahoman, January 11, 1999,
9. "State's Research Prod Malnourished", interviewed & (mis)quoted, Tulsa World, Jan. 15, 1999, p A10
10. 'All Creatures Weird and Wonderful: Revolutionary Approaches to Medical Discovery", Press Conference, American
     Association for the Advancement of Sciences (AAAS) Anaheim, CA, Jan 23, 1999.
11. "Research Report", radio interview for Radio Netherlands, Jan 23, 1999.
12. "Animals Hold Key to Cures: Medical Science Plumbs Secrets of Scorpions, Fish, Frogs" SF Examiner, Jan, 25, 1999.
13. "What will ease the pain? Ask a frog", Science News, Vol. 155, p. 91, February 6, 1999.
14. "Painful Choices", New Scientist Online Conference Reports, Feb. 6, 1999.
15. "Notebook: Frog Simplicity", The Scientist, Vol. 13 (4), p. 32, February 15, 1999.
16. "Suffer the little amphibians", The London Times- Higher Education Supplement, Issue 1379, pp. 22-23, April 9, 1999.
17. "Heat, Some Medicines Don't Mix", Tulsa World Newspaper, p A-9, August 4, 1999.
18. "OSU grant allows pain medicine study", The Daily Oklahoman, p. 3-13, August 27, 2001
19. "Research frogs may lead to medical leaps and bounds", The Tulsa World, Sept. 5, 2001.
20. "OSU researchers to study pain relief", The Tulsa World, p. D-7, Aug. 22, 2002,
21. "Of Frogs and Pain - Weird Lab Recognized", Tulsa Easiness Journal, Vol 12 (#36), p. 10, Sept 6-12, 2002,
22. "Oklahoma Innovations Radio Show", invited guest to talk about OSU-CHS and OCAST-funded research, 3/4/03.
23. "Oklahoma Scientists and the Human Genome", article about Dr. Stevens' lab, Oklahoma Magazine, Oct. , 2003.
24. "OSU Professor Receives Grant", The Daily 0' Collegian, OSU Newspaper, September 8, 2004,
25. "The Other O.C. (Oxycontin)", The Tulsa World Newspaper, Feb, 17, 2005, D-1 (cont. D-6). CWS is the "voice of reason".
26, "Do Boiling Lobsters Feel Pain?" interviewed for ABC news special series on pain, May 10, 2005. http://abcnews.go.com
27, "Tough times add to panic, anxiety disorders", Tulsa World Newspaper interview, D-3, April 2, 2009.
28. "Take pains to excercise", Tulsa World Newspaper interview, D-3, July 18, 2009.



                                                                 5

                                                                                                                          Ex. 4
              Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 13 of 25


MEDIA ARIICLES/IN1IRVIEWS/PRESS CONFERENCES (CONT.)
29. "OSU medical students say juggling is great for the brain", Dr. Stevens' Med School juggling club and video interview by
    Rick Wells from Newson6.com, August 25, 2010 (video at: littp://www.youtube.com/watch?v=BCFqa0D8BY8)
30. "OSU Jugglers: Fox 23 Daybreak Show", Kristin Talent interview and juggling by Dr. Stevens, Feb. 11, 2011 (video at:
     http://clipsyndieate.corn/video/playlist/0/22083851.1wpid=9601)
31. "Juggle Heads: Keeping both sides of brain active is key to a healthy mind", Tulsa World article by Kim Brown featuring
    interview and photos of Dr. Stevens and the Med School Chapter of the T -Town Juggling Club. Jan. 27, 2011.
32. "Innovations Radio Show", interview with Dr. Stevens about his research on opioids.Oldahoma City, OK April 6, 2011.
33. "Letters to the Editor: Research Supported", The Tulsa World Newspaper, Aug. 28, 2011.
34. "Turning to Frogs for IllegatAid in Horse Races", TheNew York Times Newspaper -Front Page, June 20, 2012.
35. "Secrets still shroud Clayton Lockett's execution", The Tulsa World Newspaper, May 11, 2014.
36. "Questions, inconsistencies about Clayton Lockett execution remain unanswered", The Tulsa World, August 31, 2014.
37. "Federal nursing home comparison website receives updates", The Tulsa World Newspaper, February 21, 2015.
38. "Scientists in Tulsa conducting ground -breaking research to eliminate addiction", KOCO News at 6, Feb. 6, 2016.

PEER -REVIEWED PRIMARY PUBIACAlIONS
1.   Stevens C.W. and Pezalla, P.D., Aspinal site mediates opiate analgesia in frogs. Life Sci 33: 2097-2013, 1983.
2. Stevens, C.W. and Pezalla, P.D., Naloxone blocks the analgesic action of levorphanol but not dextrorphan in the leopard frog.
    Brain Research 301: 171-174, 1984.
3. Pezalla, P.D., and Stevens, C.W., Behavioral effects of morphine, levorphanol, dextrorphan, and naloxone in Rana pipiens.
    Phaxm. Biochem, Behavior 21: 213-217,1984.
4, Yaksh, T.L., and Stevens, C.W., Simple catheter preparation permitting bolus intrathecal administration during chronic
     intrathecal infusion. Pharmacology, Biochemistry and Behavior, 25: 483-485, 1986.
5. Stevens, C.W. and Yaksh, T,L, Spinal action of dermorphin an extremely potent opioid peptide from frog skin Brain
     Research, 385: 300-304, 1986.
6. Stevens, C.W. andYaksh, T.L., Dynorphin A and related peptides administered intrathecally in the rat: A search for putative
     kappa opiate receptor activity. J. PharmacoL Exp, Then, 238: 833-838, 1986.
7. Stevens, C,W. Pezalla, P.D., andYaksh, T.L., Spinal antinociceptive action of three representative opioids in frogs. Brain
     Research, 402: 201-203,1987.
8. Stevens, C.W., Weinger, M.B. and Yaksh, T,L., Intrathecal dynorphins suppress hindlirab electromyographic activity in rats.
     Eur, J. PharmacoL, 138:299-302, 1987.
9. Stevens, C.W. andYaksh, T,L., Chronic antagonist infusion does not increase morphine antinociception in rat spinal cord.
     Brain Research, 425:388-390,1987.
10. Stevens, C.W., Monasky M.S. andYaksh, T.L, Spinal infusion of opiate and alpha -2 agonists in rats: Tolerance and cross -
     tolerance studies, J. PhannacoL Exp Ther. 244: 63-70, 1988.
11. Schick, RR., Stevens, C.W., Yaksh, T.L. and Go, VLSI., Chronic intraventricular administration of CCK octapeptide
      suppresses feeding in rats. Brain Research, 448:294-298, 1988.
12. Stevens, C.W., andYaksh, T.L, Potencyof infused spinal antinociceptive agents is inversely related to magnitude of tolerance
     after continuous infusion. J. PharmacoL Exp Ther. 250: 1-8, 1989.
13. Sosnowski, M, Stevens, C.W., and Yalcsh, T.L., Assessment of the role of Al/A2 adenosine receptors mediating the purine
      antinociceptive, motor, and autonomic function in rat spinal cord. J. PharmacoL Exp. Ther, 250: 915 -922, 1989.
14. Stevens, C.W., andYaksh, T.L, Time course characteristics of tolerance development to continuously infused antinociceptive
      agents in rat spinal cord. J. PharmacoL Exp. Ther. 251:216-233, 1989.
 15, Stevens, C.W. andYaksh, T.L., Magnitude of opioid dependence after continuous intrathecal infusion of mu and delta opioids
      in the rat. Eur. J. PharmacoL 166: 467-472, 1989.
 16. Mor6n, MA, Stevens, C.W., andYaksh, T.L., Diltiazem enhances and flunarizine inhibits nimodipine's antiseizure effects.
      Eur. J. PharmacoL 163: 299-307, 1989.
 17. Stevens, C.W. and Pezalla, RD., Endogenous opioid system down -regulation during hibernation in amphibians. Brain
      Research, 494: 227-231,1989,
 18. Yanez, A, Sabbe, M.B., Stevens, C.W., andYaksh,              Interaction of raidazolara and morphine in the rat spinal cord.
      Neurophannacology 29: 359-364, 1990.
 19. Moron, M.A., Stevens, C.W., andYaksh, T.L., The antiseizure activity of dihydropyridine calcium channel antagonists in the
      conscious rat. J. Pharmacol, Exp. Ther, 252: 1150-1155, 1990,
20. Monasky, M., Zinsmeister, A , Stevens C.W., and Yaksh, T.L., The interaction of intrathecal morphine and ST -91 on
      antinociception in the rat, J, Pharmacol. Exp Ther. 254:383-392, 1990.
 21. Stevens C.W., Lacey, C.B., Miller, KE., Ede, RP., and Seybold, V.S., Biochemical characterization and regional
      quantification of mu, delta, and kappa opioid binding sites in rat spinal cord. Brain Research 550: 77-85, 1991.
22. Stevens, C.W., Kajander, KC., Bennett, G. 3., and Seybold, V.S., Bilateral and differential changes in spinal mu, delta and
      kappa opioid binding in rats with a painful, unilateral neuropathy. Pain 46: 315-326, 1991.
 23. Stevens C.W. andYaksh, T.L., Studies of morphine and DADLE cross -tolerance after continuous intrathecalinfusion in the
      rat. Anesthesiology 76: 596-603, 1992.
                                                                   6

                                                                                                                       Ex. 4
             Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 14 of 25


PEER -REVIEWED PRIMARY PUBLECAMONS (CONT.)
24. Stevens, C.W. and Kirkendall, K, Time course and magnitude of tolerance to the analgesic effects of systemic morphine in
     amphibians, Life Sciences 52: PL111-116, 1993.
25. Stevens, C.W., Alan J. Klopp, and J. Anthony Facello, Analgesic potency of mu and kappa opioids after systemic
     administration in amphibians. J. Pharmacol. Exp. Ther. 269: 1086-1093, 1994.
26. Brenner, G.M., Deason, L. 1, Elopp, A.J., and Stevens, C.W, Analgesic potency of alpha-adrenergic agents after systemic
     administration in amphibians J. Pharmacol. Exp. Ther. 270: 540-545, 1994.
27. Stevens, C.W., Sangha S. and Ogg, B., Analgesia produced by immobilization stress and an enicephalinase-inhibitor in
     amphibians. Pharm. Biochem. Behay. 50: 675-680, 1995.
28. Stevens, C.W, and Seybold, VS., Changes of opioid binding density in the rat spinal cord following unilateral dorsal
     rhizotomy, Brain Research 687: 53-62, 1995.
29. Willenbring, B. and Stevens, C.W. Thermal, mechanical, and chemical peripheral sensation in amphibians; opioid and
     adrenergic effects. Life Sciences 58: 125-133, 1996.
30. Stevens, C.W. Relative analgesic potency of mu, delta, andkappa opioids after spinal administration in amphibians. J.
     Pharmacol Exp. Ther. 276: 440-448, 1996.
31. Stevens, C.W. and Brenner, G.M., Spinal administration of adrenergic agents produces analgesia in amphibians, Eur. J.
     Pharmacol., 316: 205-210, 1996.
32. Stevens, C.W., and Rothe, KS., Supraspinal administration of opioids with selectivity for 8- and ic-opioid receptors
     produces analgesia in amphibians, European Journal of Pharmacology, 331: 15-21, 1997.
33. Willenbring, B, and Stevens, C.W. Spinal mu, delta, and kappa opioids alter chemical, mechanical and thermal sensitivities in
     amphibians Life Sciences 61: 2167-2176, 1997.
34. Stevens, C.W. and Newman, L.C., Spinal administration of selective opioid antagonists in amphibians: evidence for an opioid
     unireceptor. Life Sciences -Pharmacology Letters 64: PL125-130, 1999
35. Newman, L C., Wallace D.R. and Stevens, C. W. Characterization of [3H]-diprenorphiue binding in Rana pipiens:
     observations of filter binding enhanced by naltrexone. J. PharmacoL Toxicol. Meth. 41:43-48, 1999.
36. Newman, L. C., Wallace D.R. and Stevens, C.W., Selective opioid agonist and antagonists displacement of [311]-naloxone          is




     binding in amphibian brain, European Journal of Pharmacology, 397: 255-262, 2000.
37. Newman, L. C., Wallace D.R. and Stevens, C.W., Selective opioid agonist and antagonists competition for [3H]-naloxone
     binding in amphibian spinal cord, Brain Research, 884: 184-191, 2000.
38. Stevens, C.W., Mather, D. N., Newman, L.C., Testing and comparison of non-opioid analgesics in amphibians, Cont. Topics
     in Lab. Animal Sciences 40: 47-51, 2001.
39, Newman, L. C., Sands, S.S., Wallace D.R, and Stevens, C.W., Characterization of selective g, is and 6 opioid radioligand
     binding in amphibian brain, Journal of Pharmacology and Experimental Therapeutics 301:364-370, 2002.
40. Mohan, S. and Stevens, C.W., Systemic and spinal administration of the mu opioid, remifentanil, produces antinociception in
     amphibians, European Journal of Pharmacology, 534: 89-94, 2006.
41. Stevens, C.W., Toth G., Borsodi A, Benyhe S., Xendorphin Bl, a novel opioid-hke peptide determined from a Xenopus laevis
     brain cDNA library, produces opioid antinociception after spinal administration in amphibians, Brain Res Bulletin., 71:628-
     632,2007.
42, Stevens, C.W., Brasel, C.M. and Mohan, S.K, Cloning and bioinformatics of amphibian mu, delta, kappa, and nociceptin
     opioid receptors expressed in brain tissue: evidence for opioid receptor divergence in mammals Neuroscience Letters, 419:
     189-194, 2007
43. Davis, RL, Buck, D.J., Saffarian, N. and Stevens, C.W., The opioid antagonist,13-funaltrexamine, inhibits chemokine
     expression in human astroglial cells. Journal of Neuroimmuunology 186: 141-149, 2007.
44. Davis, R.L., Buck, D.J., Saffarian, N,, Mohan, S.K, Desilva, U., Fernando, S.C., Stevens, C.W., p-funaltrexamine inhibits
    inducible nitric -oxide synthase expression in human astroglial cells. J. Neuroimmune Pharr. 3: 150-153, 2008.
45. Brasel, CM., Sawyer, G.W. and Stevens, C.W., A pharmacological comparison of the cloned frog and human mu opioid
    receptors reveals differences in affinity and function. Eur J Pharmaco1599:36-43, 2008.
46. Stevens, C.W,, Martin, KK and Stahlheber, B.W., Nociceptin produces antinociception after spinal administration in
    amphibians. Pharm Biochem Behav 91:436-440, 2009.
47. Mohan S.K., Davis RT.., Desilva U. and Stevens C.W., Dual regulation of mu opioid receptors in SK-N-SH neuroblastoma
     cells by morphine and interlenkin-1 beta: Evidence for opioid-immune crosstalk, J Neuroimmunology 227:26-34, 2010.
48. Stevens C.W. Aravind S., Das S., and Davis ILL, Pharmacological characterization of LPS and opioid interactions at the toll -
    like receptor 4. Br .1 Pharmacol. 168:1421-1429, 2013.
49. Davis ILL., Das S., Buck, D.J., and Stevens, C.W. p-funaltrexamine inhibits chemokine (CXCL10) expression in normal
    human astrocytes. Neurochem. Int. 62:478-485, 2013.
50. Stevens, C.W., New pathways for an old molecule: the role of the Na'-K' ATPase pump in peripheral neuropathy. J Neurol
    Sci. 340:3-4, 2014.
51. Davis, RL., Das, S., Curtis, LT., Stevens, C.W.,The opioid antagonist, p-funaltrexamine, inhibits NF-xB signaling and
    chemokine expression in human astrocytes and in mice. Bur J Pharmaco1762:193-201, 2015.




                                                                                                                       Ex. 4
              Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 15 of 25


PEER -REVIEW ED PRIMARY PUBLICATLONS (Corrr.)
52. Vardy E, Sassano MF, Ronnekamp AT, Kroeze WK, Mosier PD, Westkaemper RB, Stevens CW, Katritch V, Stevens RC,
    Peterson 14T, Roth EL. Single amino acid variation underlies species -specific sensitivity to amphibian skin-derived opioid-Lice
    peptides. Chem Blot 22:764-75, 2015.
53. Davis RL, Stevens CW, Thomas Curtis J. The opioid antagonist, p-funaltrexamine, inhibits lipopolysaccharide-induced
    neuroinflammation and reduces sickness behavior in mice. Physic,' Behay. 173:52-60, 2017.

BOOICS,BOOKCHAIIERS, REVIEWS & CONFERENCE PROCEEDINGS
1.   Yaksh, T.L., Durant, P., Onofrio, B. and Stevens, C.W. The effect of spinally administered agents on pain transmission in man
     and animals. In: Spinal Opioids and the Relief of Pain, J.M.Besson and J. Tazorthes (Eds.), INSERM 127: 317-332, 1984.
2.   Yaksh,  T.L., Durant, RAC., Gaumann, D.M, Stevens, C.W. and Mjanger, E, The use of receptor -selective agents as
     analgesics in the spinal cord: Trends and possibilities. J. Pain Sympt. Manag. 2: 129-138, 1987.
3. Stevens, C.W. and Yaksh, T.L., Opioid and adrenergic spinal receptor systems and pain control, In: Problems of Drug
     Dependence 1987, Harris, L S (Ed ), NIDAResearchMonograph, 81: 343-352, 1988.
4.   Yaksh, T.L, Durant, P. A.C., Monasky, MS., Stevens, C.W. and Schick, RR., Spinalpharmacology of agents which alter pain
     transmission and muscle tone. In: Local -Spinal Therapy of Spasticity, R Muller, J. Zierslci, RD. Penn, (Eds.), Springer-Verlag,
     Berlin, pp. 19-36, 1988
5. Yaksh, T.L., Stevens, C.W., Gaumann, D.M., and Mjanger, E., Receptors in the dorsal horn and intrathecal drug
     administration. In: Neurological applications of implanted drug pumps, Ann. NY Acad. Science 531: 90-107, 1988.
6.   Yaksh,  T.L. and Stevens, C.W., Properties of the modulation by receptor -selective agents of spinal nociceptive processing. In:
     Proceedings of the 5th World Congress of Pain, it Dubner, G. F. Gebhart, MR Bond (FM.), Elsevier Science Publishers,
     Amsterdam, pp. 417-435, 1988.
7. Yaksh, T.L., Mjanger, E., and Stevens, C.W., Pharmacology of the analgesic effects of opioid and non-opioid receptor
     selective agents in the spinal cord. J. Anest Reanim. pp. 221-242, 1988.
8. Stevens, C.W., Opioid antinociception in amphibians, Brain Research Bulletin, 21: 959-962, 1988.
9. Stevens, C.W. and Yaksh, T.L., Opioid dependence after continuous intrathecal infusion of mu and delta opioids in the rat. In:
     Problems of Drug Depend. '88, Harris, LS., (Ed.), NIDA Res. Mongr. 95:544-545, 1989.
10. Stevens, C.W. Kajander, K,C., Bennett, G.J., and Seybokl, VS., Differential regulation of opioid binding sites in an
     experimental model of chronic pain. In: Proceedings of the 6th World Congress of Pain, MR. Bond, J.E. Charlton, C.J. Woolf
     (Eds.), Elsevier Science Publishers, Amsterdam, 283-289, 1991.
 11, Stevens, C.W., Intraspinal opioids in frogs: a new behavioral model for the assessment ofopioid action. In: Problems of Drug
     Dependence 1990, Harris, L.S., (Ed.), NIDAResearchMonograph 105: 561-562, 1991.
 12. Stevens C.W., Alternatives to the use of mammals for pain research. Life Sciences 50: 901-912, 1992.
 13. Adams, J.U, Izenwasser, S., Kramer T H., Stevens, C.W. Tiseo, P.1, andUnterwald, EM, Tolerance and sensitization to
     opioids and cocaine. In: Problems of Drug Dependence 1993, Harris, L S , (Ed.), NIDAResearch Monograph 140: 69-73,
      1994.
14. Stevens, C.W., Environmental factors influencing pain physiology in amphibians. In: Environment and Physiology: 38th
    Annual Conference of the Association of Physiologists and Pharmacologists of India, Maffick, B.N. and Singh, R. (Eds ),
    Narosa Publishing House, New Delhi, pps. 54-61, 1994.
15. Stevens. C.W., Perspectives on opioid tolerance from basic research: behavioral studies after spinal administration in rodents. In:
    Cancer Surveys: Palliative Medicine Volume 21, Banks, G.W. (Ed.),Cold Spring Harbour Iaboratoty Press, London, pps, 25-47,
    1994
16. Stevens, C.W. Relative analgesic potencyof mu and kappa opioids in amphibians: a unique assay for kappa
                                                                                                                  opioid action? In:
    Problems of Drug Dependence 1994,Harris, LS., (Ed.), NIDA Research Monograph 152: 446, 1995.
17. Stevens, C.W., An amphibian model for pain research, Lab Animal: 24: 32-36, 1995.
18. Stevens. C.W. An amphibian model for the assessment ofopioid analgesia: systemic and spinal studies.Proc. IntemationalNarcotics
    Research Conference, Analgesia 1: 766-769, 1995.
19. Rothe -Skinner, K.S. and Stevens C.W., Distribution of opioid-expressing neurons in the frog: an in situ hybridization study. Proc.
    IntemationalNarcotics Research Conference, Analgesia 1: 683-686, 1995.
20. Stevens. C.W. andPaul, D.J. Opioid analgesia after spinal administration in amphibians: binding and behavioral studies,In:
    Problems of Drug Dependence 1995,1 -Tanis, LS., (Ed.), NIDA Research Mon., 162: p 222, 1996.
21. Stevens. C.W. An alternative model for testing opioid analgesics and pain research using amphibians, In: van Zutphen, L.F.M., and
    Balls, M. (eds)AnimalAfternatives, Welfare and Ethics, Elsevier Science Publishers, Amsterdam, pp. 247-251, 1997
22. Stevens. C.W. and Willenbring, 5,, Pain sensationand analgesiain amphibians and reptiles,In: The Biology, Husbandry and Health
     Care of Reptiles andAmphibians Vols. 1,17,111: Ackerman, L (Ed.), T.F.B. Publications, Neptune City, New Jersey, pp. 309-324,
      1997.
23. Stevens. C.W , A whole -animal, alternative model for pain research. Animal Welfare Information Center (AWIC) Newsletter,
    Volume 8: 3-5, 1998.
24. Stevens. C.W. An amphibian model for investigation of opioid analgesia and pain-processing.ln: Proceedings of the Mayday
     Conference: A Cross -Species Approach to Pain and Analgesia - 2002, Ludders LW., et al (Eds.). International Veterinary
    Information Service, Ithaca NY (www.ivis.org), 2002; P0512,1202.

                                                                   8

                                                                                                                             Ex. 4
                Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 16 of 25


BOOKS,ROOICCOAPTERS, REVIEWS & CONFERENCE PROCEED/NOS (CONT.)
 25, Stevens C.W. Opioid research in amphibians: a uniqueperspective on mechanisms of opioid analgesia and the evolution of opioid
    receptors. Reviews in Analgesia 7: 69-82, 2003.
26. Stevens,C.W., Opioid research in amphibians: an alternative pain model yielding insights on the evolution of opioid receptors. Brain
    Res Brain Res Rev. 46204-15, 2004.
27. Stevens. CM., Molecular evolution ofvertebrate opioid receptor proteins: a preview. In: Recent Developments in Pain Research,
    2005,pps. 13-29, Ed. Capasso,A., Research Signpost, Kerala India, 2005.
28. Brenner, G.M. and Stevens. CW Pharmacology,2/e. Pharmacology textbook for medical and health professional students,
     Saunders/Elsevier, Philadelphia/London, March, 2006,
29. Stevens. C.W. Opioid analgesia research in amphibians: from behavioral assay to cloning opioid receptor genes. Proceedings ofthe
    Annual Conference of the Association of Reptilian andAmphibian Veterinarians 13: 9-15, 2006.
30. Stevens, C.W. Non -Mammalian Models for the Study ofPain, in Sourcebook ofModels for Biomedical Research, Ed. Conn, M,
    Humana Press, Towata, NJ, USA, pp. 341-352, 2008.
31. Stevens. C.W. The evolution of vertebrate opioid receptors, Frontiers inBioscience,14: 1247-1269, 2009.
32. Brenner, G.M. and Stevens C.W. Phannacology,31e. Pharmacology -textbook for medical andhealth professional students,
     Saunders/Elsevier, Philadelphia/London, February, 2009.
33. Stevens. C.W. Alternative Models for Pain Research: A Translational, Non -Mammalian Model with an Ethical Advantage, in
     Translational Neuroscience and itsAdvancententof Animal Research Ethics, pp. 3-22, Eds. Warrick, JE andKaluefc A.V., Nova
     Science Publishers, New York, NY, USA, 2010.
34. Stevens C.W Analgesia in Amphibians: Preclinical Studies and Clinical Applications, Veterinary Clinics ofNorth America: Exotic
     Animal Practice, 14:33-44, 2011.
35. Stevens C.W, (Editor) Methods for the Discovery and Characterization ofG Protein -Coupled Recepters,Neuromethods voL 60,
    Humana Press, Springer Science+Business Media, LLC, New York, NY 2011.
36. Stevens C,W., Deciphering the molecular evolution of vertebrate G protein -coupled receptors. In Stevens, C.W. (Ed.) Methods for the
     Discovery and Characterization ofG Protein -Coupled Receptors, Neuroroethods voL 60, Humana Press, Springer Science+Business
     Media, TIC, New York, NY, 2011.
37. Brenner, G.M. and Stevens.C,W. Pharmacology,4th eclition.Pharmacology textbook for medical and health profess ionalstudents,
     Saunders/Esevier, Philadelphia/London, 2013,
38. Stevens. C.W. (Editor) G Protein -Coupled Receptor Genetics: Research and Methods in the Post-Genomic Era, Springer
     Science+Business Media, LIE, New York, NY, 2014.
39. Stevens. C.W_, Protein -Coupled Receptor Genetics: Research and Methods inthe Post-Genomic Era, In Stevens, C.W, (Ed.) G
    Protein -Coupled Receptor Genetics: Research and Methods in the Post-Genomic Era, Springer, New York, NY, 2014,
39. Vardy, E, Roth, B.L., Stevens.C.W. The Emotional evolution of opioid family G protein -coupled receptors. In Stevens, C.W. (Ed.)
     G Protein -Coupled Receptor Genetics: Research and Methods in the Post-Genomic Era, Springer, New York, NY, 2014.
40. Stevens C.W., Bioinformatics and evolution ofvertebrate nociceptin and opioid receptors .In Litwack, G. (Ed.) Vitamins and
    Hormones Volume 97, Burlington: Academic Press, 2015.
41. Brenner, G.M. and Stevens,C.W., Brenner and Stevens' Pharmacology, 5thedition.Phannacology textbook for medical andhealth
    professional students, Saunders/Elsevier, Philadelphia/London, 2018.
42. Stevens. C.W., The Discovery of a Spinal Portal forPain and Analgesia. In: Farquhar -Smith et al. (Eds.) Landmark Papers in Pain,
    Oxford University Press,Oxford, UK, 2018.
43. Stevens C.W. Foreword, In: Soysa NS, Basics in Pharmacology, S. Godage and Brothers, Colombo, Sri Lanka, 2018.
44. Stevens, C.W. The Drug Expert: A Practical Guide to the Impact of Drug Use in Legal Proceedings. Academic Press/Elsevier,
    Philadelphia/London, 2019 (in preparation).

CONFERENCE ABSTRACIS
1.     Stevens C.W. and Pezalla, P.D., Antinociceptiveactivity of intraspinal morphine and naloxone attenuation in Rana pipiens, Chicago
       Chapter Soc. Neuroscience, 1983.
2.     Stevens. C.W. andPemlla, P.D., DeArorphan analgesia in Rana pipiens, Committee onNeuroscience, University of Illinois, 1984.
3.     Peralls P.D Stevens. C.W. and Dicig, M., Opioid and non-opioid pain control systems in an amphibian, Chicago Chapter Society
       for Neuroscience (SFN), 1984,
4.     Stevens. C.W. andYaksh, T.L., Is intrathecal dynorphin A a kappa ligand in rats? Society for Neuroscience (SFN) Dallas, Tens,
       Oct. 20-25, 1985.
5.     Stevens.C.W. and Yaksh, T.L., Studies of opiate tolerance in spinal catheterized rats, Society for Neuroscience (SFN) Washington,
       DC, Nov. 9-14, 1986.
6.     Stevens, C.W. andYaksh, TS, Time course of tolerance development in rat spinal cord, American Society of Pharmacology and
       Experimental Therapeutics (ASPET), Honolulu, HA, 1987.
7.     Stevens, C.W. andYaksh, T,L., Time course of tolerance development to antinociceptive agents in rat spinal cord, Society for
       Neuroscience (SFN), New Orleans, Louisiana, Nov. 16-21, 1987.
8.     Moron, M.A., Yaksh, EL., and Stevens C.W., Further studies on the anticonvulsant activity of nimodipine. Workshop:Pre-clinical
       Studies with Nimodipine. Miles Pharmaceutical, 1988.
9.     Moron, M.A., Yaksh, T.L., and Stevens,C.W. The anti -epileptic activity of eight dihydropyridine calcium channel antagonists:
       mechanism of action. American Society of Pharmacology and Experimental Therapeutics (ASPET) 1988.




                                                                                                                              Ex. 4
               Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 17 of 25


CONEERENCEIU3SMA CIS (CON'S)
10. Moron, M.A., Yaksh, T.L, and Stevens,C.W., Diltiazem enhances and flunarizine suppressesnimodipine's anti -epileptic actions: a
    reflection of allosteric binding interactions at the dthydropyiidine binding site?, Society for Neuroscience (SFN) Toronto, Canada,
    Nov. 13-18, 1988.
11. Sabbe, M., Yanez-Gonzalez, A., Stevens C.W. and Yaksh, T.L., Society forNeuroscience (SFN) Toronto, Canada, Nov. 13-18,
    1988.
12. Sosnowski, M., Stevens. C.W., and Yaksh, T.L., Effects of intrathecal adenosine receptoragonists onthe nociceptive, motor, and
    bladder function in the rat, Society forNeuroscience (SFN) Toronto, Canada, Nov. 13-18, 1988.
13. Stevens. C.W. and Yaksh, TL., Infusion potencyis inversely related to the magnitude of
                                                                                            spinal antinociceptive tolerance, Society for
    Neuroscience (SFN) Toronto, Canada, Nov. 13-18, 1988.
14. Stevens.CW and Yaksh, T.L, Opioid dependence after continuous intrathecalinfusion of mu and delta opioids in the rat College
    on Problems of Drug Dependence(CPDD) 1989, ICeystone,00, USA, June 19-22, 1989.
15. Stevens CW. Kajander, K -C., Bennett, Gil, and Seybold, VS., Analysis of mu, delta, and kappa opioid binding sites in the spinal
    cord of rats in a model of neuropathic pain. Society for Neuroscience (SFN) Phoenix, Arizona, Oct. 29 -Nov. 3, 1989.
16. Stevens,         ICajander, KC., Bennett, G.J., and Seybold, V.S., Differential regulation of opioid binding sites in the spinal cord of
    rats in an experimental model of chronic pain. International Association for the Study of Pain (IASP) 1990.
17. Stevens, C.W. and Seybold, VS., Distribution of mu, delta, and kappa opioid receptors M rat spinal cord after unilateral dors al
    thizotomy. Society for Neuroscience (SFN) St. Louis, Missouri, Oct. 28 -Nov. 2, 1990.
18. $tevens C.W., Spinal analgesia in frogs: studies with highly -selective opioid agents. American Society ofPliannacology and
    Experimental Therapeutics (ASPET), Atlanta, GA, USA, April 21-25, 1991.
19. Kirkendall, K. and Stevens, C.W., Studies of morphine tolerance in amphibians, Oklahoma
                                                                                                  Academy of Science AnnualMeeting,
    Durant, OK, 1991.
20. Stevens CW., Spinal analgesia in frogs: studies with highly -selective opioid agents. Society for Neuroscience (SFN) New Orleans,
    Louisiana, Nov. 10-15, 1991.
21. $tevens C.W. Relative potency of systemir opioids and morphine tolerance in an amphibian pain model. Joint meeting of
    International Narcotics Res, Comm. (INRC) and College on Problems of Drug Dependence(CPDD), Keystone, CO, 1992.
22. Stevens, C.W., and Klopp, A.J., Opioid analgesia after systemic administration of eight opioid agents in amphibians, Society for
    Neuroscience (SFN) Anaheim, California, Oct. 25-30, 1992.
23. Mitchell, M.A., Stevens,C.W., andKlopp, A.J., Sedative -induced analgesia in anon -mammalian
                                                                                                         vertebrate pain model, American
     Osteopathic Association Meeting, San Diego, CA, 1992
24. Stevens..W., Brenner, GM., Deason, LL, andKlopp, Al, Studies ofopioid and alpha -2 analgesia and morphine tolerance in
     amphibians. Inaugural Symposium ofthe Oklahoma Center for Neumscience, Oklahoma City, OK, 1992.
25. $tevens C.W., Studies of morphine tolerance in an amphibian pain model. College on Problems of Drug Dependence (CPDD),
     Toronto, Canada, 1993.
26. Stevens CW. Opioid analgesia after systemic administration of eight opioid agents in
                                                                                              amphibians, 7th World Congress,
     International Association for the Study ofPain (IASP), Paris, France, 1993.
27. Deason, LL, Brenner, G.M., and $tevens C.W. Alphas -analgesia after systemic administration ofadrenergic agents in amphibians,
     Society for Neuroscience (SFN) Washington,DC, Nov. 7-12, 1993.
28. Stevens C.W. Deason, L.L, and Brenner, GM., Analgesic action of intraspinal adrenergic agents in amphibians, Society for
    Neuroscience (SFN) Washington, DC, Nov. 7-12, 1993.
29. Stevens C.W. Brenner, GM., Analgesic action of opioid and adrenergic agents in amphibians. American Society ofPhannacology
    and Experimental Therapeutics (ASPKT), 1994.
30. Stevens. C.W., Relative analgesic potency of mu and kappa opioids in amphibians: a unique assay for kappa opioid action?, College
    on Problems of Drug Dependence (CPDD), Palm Beach, FL, 1994.
31. Stevens CW , Studies of dynorphin and kappa opioidagents after spinal administration in amphibians, Society for Neuroscience
    (SFN) Miami Beach, Florida, Nov. 13-18, 1994.
32. Rothe -Skinner, IC S. and Stevens C.W. Dynorphin expression in amphibian brain and spinal cord: in situ hybridization studies,
     Society for Neuroscience (SUN) Miami Beach, Florida, Nov. 13-18, 1994.
33. Stevens. C.W., Analgesic action of spinal mu, delta, and kappa opioids in amphibians. American Society of Pharmacology and
    Experimental Therapeutics (ASPET), Atlanta, GA, USA, 1995
34. Stevens, C.W. andPaul, D.J. Opioirl analgesia after spinal administration in amphibians: binding andbehavioral studies,College on
    Problems of Drug Dependence (CPDD), Scotts dale, AZ, 1995.
35. Stevens. C.W. An amphibian model for the assessment of opioid analgesia: systemic and spinal studies. IntemationalNarcotics
     Research Committee (I RC) St. Andrews, Scotland, UK, July 8-13, 1995.
36. Rothe -Skinner, K.S. andStevens C.W. Distribution of opioid-expressing neurons in the frog: an in situ hybridization study
     IntemationalNarcorics Research Committee (INRC) St. Andrews, Scotland, UK, July 8-13, 1995.
37. Willenbring, B.S. and Stevens, CW Somatic hypersensitivityfollovving penipheral nerve injury in frogs: a novelmodel for studying
     neuropathic pain, American Pain Society (APS) San Diego, California, Nov. 8-11, 1995.
38. Willenbring, B.S. and Stevens. C.W. Effects of morphine or nerve injmy on mechanical
                                                                                            and chemical responsethresholds in frogs,
     Society for Neuroscience (STN) San Diego, California, Nov. 11-16, 1995.
39. Stevens, C.W. andBrenner, GM. Studies of opioid and alphas analgesia after spinal administration in amphibians, Society for
     Neuroscience (SFN) San Diego, California, Nov. 11-16, 1995.
 40. Rothe -Skinner, K.S. and Stevens. C.W. Analgesia producedby intracerebmventricular injection ofmorphine in amphibians, College
      on Problems of Drug Dependence (CPDD), San Juan, Puerto Rico, 1996.
                                                                 10

                                                                                                                                 Ex. 4
               Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 18 of 25


CONFERENCE ABSTRACTS (c omr.)
41.   Stevens, C.W., Deacon, L, andRo the-SIM:met, KS., Analgesia after icy injection of mu, delta,and kappa ()plaids in amphibians.
      International Narcotics Research Conference (INRC), Long Beach, CA, July, 1996.
42. Stevens. C.W., An alternative model for the testing of op ioids and pain research using amphibians. 2nd World Congress on Animal Alternatives and
    Use in the Life Sciences, Utrecht, Netherlands, October, 1996.
43. Stevens, C.W. and Deason, LL., Seasonal variation in analgesic thresholds to morphine and melatonin analgesia in amphibians, Society for
    Neuroscience (SFN) Washington, DC, Nov. 16-21, 1996.
44. Wlllenbring S. and Stevens. C.W Spinal op ioid pharmacology in the frog chemical, thermal and mechanical sensitivities, Society for Neuroscience
    (SFN) Washington, DC, Nov.16-21, 1996.
45. Stevens. C.W. and Newman, LC., Studies of selective mu op ioid antagonism after spinal administration of (3-FNA in amphibians, College on
    Problems of Drug Dependence (CPDD) Nashville, TN, lime, 12-18, 1997.
 46. Hamamoto, D.T., Willenbring S., Stevens C.W. and Kajander, K.C., Changes in tissue pH and responses of cutaneous receptors to acetic acid
      application in the frog Society for Neuroscience (SFN) New Orleans, Louisiana, Oct. 25-30, 1997.
47. Wifienbring S. and Stevens. C.W , Gly °Magic mechanisms in amphibian perip herd sensitivity. Society for Neuroscience (SFN) New Orleans,
      Louisiana, Oct. 25-30, 1997.
 48. Stevens C.W. and Newman, LC., Selective opioidantagonists and sphmlop Mid analgesia in amp Maims. Society for Neuroscience (SFN) New
      Orleans, LA, October 27 -Nov. 1, 1997,
 49. Stevens C.W. and Newman, L.C., Theunireceptor hypothesis of op ioid antinociception in amphibians. American Society of Pharmacology and
     Experimental Therapeutics (ASPET), San Francisco, April, 1998.
50. Stevens C.W. Newman, L.C., and D.RWallace, Theunireceptor hypothesis of °plaid antinociception in amphibians: Implications for the functional
      evolution of opioid receptors. International Narcotics Research Conference (INRC) Garmisch-Partenkirchen, Germany, July 1998.
 51. Stevens. C.W and Newman, L.C., Evolution of op ioid receptors:the um/receptor hyp °thesis of op ioidantinocicep tion in amphibians, International
     Union of Pharmacology (IUPTIAR) Munich, Germany, July, 1998.
52. Stevens C.W. and Newman, LC., Theunirecep tor hypothesis of opioid antinociception in amphibians, Society forNeuroscience (SFN) Los
     Angeles, CA, November 7-12, 1998.
53. Stevens C.W., Newman, L.C., and Wallace Da., Binding and behavioral studies of the op ioid unirecoptor in amphibians, International Narcotics
     Research Conference (INRC) Saratoga Springs, NY, July 10,15, 1999.
54. Stevens, C.W. and Newman, LC., Theunireceptor hyp °thesis of opioid antinociception in amphibians: behavioral studies, Society for Neuroscience
      (SFN) Miami Beach, FL, October 23-28, 1999.                                                                                                        1
55 Newman, LC., Wallace, D.R., and Stevens, C.W., Theunireceptor hypothesis ofopiaidantinociception in amphibians: binding studies, Society for
     Neuroscience (SFN) Miami Beach, FL, October 23-28, 1999.
56. Stevens, C.W., M aciver D., and Newman, LC., Testing and comparison of non-opioid analgesics in amphibians, American College of Laboratory
     Animal Medicine (ACLAM) Fort Myers, FL,M ay 21-24, 2000.
57. Stevens, C.W., Newman, L.C., Wallace, Da., From pond to pain: From p and to pain: Amphibian opioid unireceptors and speculations on the
     divergence of mammalian mu, kappa, and delta opioid receptortyp es, Committee onProblems of Drug Dependence (CPDD) San Juan, Puerto Rico,
     June 17-22, 2000.
58. Stevens, C.W., Newman, LC., and Wallace, Da., Mu, kappa, and delta op ioidradioligand binding in amphibian brain, International Narcotics
     Research Conference (INRC) Seattle, WA, July 15-20, 2000,
59. Stevens, C.W., Newman, L.C., and Wallace, Da., Amphibian opioidreceptors: characterization of mu, kappa, and delta op ioid ligand binding
     Society for Neuroscience (SFN) New Orleans, LA, November 4-9, 2000.
60. Stevens, C.W., Newman, L.C., and Wallace, D.R., Op ioidreceptors in amphibian brain: radioligand binding studies, American Society of
     Pharmacology and Experimental Therapeutics (ASPET) Orlando, FL., March 30-Apri14, 2001.
61. Sands, S.S., Wallace, D.R, and Stevens, C.W., Chronic op ioid agonist regulation of a novel op ioldreceptor in amphibians, IntematiotalNarcotics
     Research Conference (INRC) Helsinki, Finland, July 14-20, 2001.
62. Sands, SS., Wallace, DR, and Stevens, C.W. Chronic morphine regulation of opioid receptors in amphibian brain, Society for Neuroscience
     (SFN) San Diego, CA, November 10-15, 2001
63. /Stevens C.W. and C.M. Brasel, Cloning of an mu opioid-like receptor in an amphibian, Rana ppiens, Committee on Problems of Drug Dependence
     (CPDD) Quebec City, Canada, June 8-13, 2002.
64. Sands, S.S. and Stevens C.W. Characterization of opioid receptortyp es in amphibian spinal cord, Intonational Narcotics Research Conference
     (INRC) Pacific Grove, CA, July 9-14, 2002.
65. Stevens, C.W and C.M. Brasel, Sequence and homology of a mu opioid-like receptor in an amphibian, International Narcotics Research Conference
     (INRC) Pacific Grove, CA, July 9-14, 2002.
66. Martin, Kit and Stevens. C.W. Nociceptin analgesia after spinal administration in amphibians, Society for Neuroscience (SFN) Orlando, FL,
     November 2-7, 2002.
67. Stevens C.W. and C.M. Engel, Cloning and homology of a mu opioid-llke receptorfrom amphibian brain tissue, Society for Neuroscience (SFN)
     Orlando, FL, November 2-7, 2002.
68. Stevens. C.W. and C.M. Brasel, Evolution of opioidrecep tors: insights from the cloning of opioid-like receptors in amphibians, American Society
     of Pharmacology and Experimental Therapeutics (ASPET), San Diego, CA, Apr[11145,2003.
69. C.M. Brasel and Stevens C.W, Cloning and homology of an ORLI/nociceptinftke recap tor from amphibian brain and spinal cord, International
     Narcotics Research Conference (INRC) Perpignan, France, July 6-11, 2003.
70. Stevens. C.W. and C.M. Brasel, Cloning of opioid-like receptors in amphibians: Sights on the evolution of opioidrec,eptors, International
     Narcotics Research Conference (INRC) Perpignan France, July 641, 2003.
71. Martin, LK. and Stevens C.W. Nociceptin analgesia after spinal administration in amphibians, Society for Neuroscience (SFN) New Orleans, LA,
     November 8-12, 2003,
72. C.M. Brand and Stevens, C.W. Cloning and homology of an ORLYnociceptin-like recap tor from amphibian brain and spinal cord, Society for
     Neuroscience (SFN) New Orleans, LA, November 8-12, 2003.
73. Stevens. C.W. and C.M. Brasel, Cloning of opioid-like receptors in amphibians: insights on the evolution of op ioid receptots, Society for
     Neuroscience (SFN) New Orleans, LA, November 8-12, 2003.
74. Stevens. C.W. Opioidresearch in amphibians: an alternative pain model yielding insigne on the evolution of opioid receptors,British Society for
     Experimental Biology (SEB) Rlinburgh, Scotland, April 2-5, 2004.

                                                                        11

                                                                                                                                           Ex. 4
                  Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 19 of 25


CONFERENCE ABSTRACTS (corn.)
                                                                          studies on the evolution of opioid romp tors,Europ ean OpioidConference
75. Stevens, C.W. Opioid research In amphibians: behavioral and molecular
     (WC) Visegrad, Hungary, April 6-9, 2004.
76. C.M. Brasel, LK, Martin, and Stevens. C.W.     amphibian ORLI receptor suggests pattern of vertebrate opioidreceptor evolution, International
     Narcotics Research Conference (INRC), Kyoto, Japan, July 18-23,2004.
                                                                       loid tecep tors: the amphibian contribution, InternationalNarcotics Research
77. Stevens. C.W. and C.M.Brasel, Molecular evolution of vertebrate op
     Conference (INRC), Kyoto, Japan, July 18-23,2004.
                                                                      ioidrecep tors, Society for Neuroscience (SFN) San Diego, CA, Oct. 23-27,
78. C.M. Bras el and Stevens C.W. Phylogenetic analysis vertebrate op
     2004.
                                                                                                                  Pharmacology and Experimental
79. Stevens, C.W. Opioid recap tors in vertebrates: evolution of ligand type -selectivity, American Society of
     Therapeutics (ASPET) San Diego, CA, April 1-6, 2005.
                                                                  duplications and the evolution of mu, delta, and kappa type -selectivityofvertebrate
80. Stevens C.W and T. B. Summers, Fxom one to four: gone
     opioid receptors, IntemationalNareotics Research Conference (INRC)Annapolis, MD, July 10-15, 2005.
                                                                                        for Neuroscience (SFN) Washington DC, November 12-16, 2005.
81. Mohan, S.K. and Stevens. C.W. Studies of remifentanil in amphibians. Society
                                                                         evolution of ligand type -selectivity. Society forNeuroscience (SFN) Washington
82. Brasel, C.M. and Stevens C W. Opioid receptors in vertebrates:
     DC, November 12-16, 2005.
83. Davis, R.L., Buck,           Saffarian, N., and Stevens C.W. The opioid antagonist, 11-funaltrexamine, inhibits chemolcine expression in human
     astroglial cells. International Narcotics Research Conference (INRC) St. Paul, MN, July 9-14, 2006.
                                                                                                                                         (UN) Atlanta, GA,
 84. Brasel, GM. and Stevens GW. Comparison of MOR opioidrecep tca-s from amphibians and humans, Society for Neuroscience
       November 12-16, 2006.
                                                                              chemoldne expression in human astroglial cells by the opioid receptor
 85. Davis, R.L., Buck, D.J., Saffarian, N , and Stevens, C.W., Inhibition of
       antagonist p-FNA, Society for Neuroscience (SFN) Atlanta, GA, November 12-16, 2006.
                                                                                                                                                         for
 86. Mohan, S.K., Davis, R.L. and Stevens C W. Human mu opioidreceptor-1 expression in SK-N-SH cells after IL-lbeta treatment, Society
       Neuroimmune Pharmacology (SNIP), Salt Lake City,UT,Apri111-14, 2007.
                                                                                                                                   Committee on Problems of
 87. Sawyer, awl., Stevens C.W. and Brasel, C.M , Pharmacological comparison of human and frog mu opioidreceptors.
       Drug Dependence (CPDD) Quebec City, Canada, June 16-21, 2007.
                                                                             comparison of human and frog MOR.IntemationalNarenties Research
 88. Sawyer, G.W., Stevens C.W. and Brasel, C.M, Pharmacological
       Conference (INRC) Berlin, Germany, July 8-13, 2007.
                                                                                          Society for Neuroscience (SFN) San Diego, CA, November 3-7, 2007.
  89. Mohan, SK, and Stevens. C.W. Opioid receptors in the chick, Gallus gallus.
                                                                              comparison   of human and frog mu opioid receptors: differences in receptor
 90. Brasel, CM., Sawyer, G.W., and Stevens, CW. Pharmacological
       internalization. Society for Neuroscience (SFN) San Diego, CA, November 3-7, 2007.
                                                                             of receptor internalization and inhibition of cAMP in cell lines expressing
 91. Stevens, C.W., Brasel, C.M., and Q.W. Sawyer, Characterization
       amphibian or human mu opioid receptors. American Society of         Pharmacology    and Experimental Therapeutics (ASPET) San Diego, CA, U.S.A.,
        April 5-9, 2008.                                                                                                                           ofhMOR
  92. Mohan S.K., Fernando, S.C., DeSilva, U., Davis, RL and Stevens CV, Signaling pathways invo lved in IT -Ill -induced regulation
                       neurons, International Congress of Neuroimmunology,       2008
                                                                            amphibian and human mu opioid receptors: differences in receptor internalization
  93. Stevens C.W., C. M . Brasel, and G.W. Sawyer, Comparison of
        and inhibition of CAMP in stable cell lines. Committee on Problems of Drug Dependence (CPDD) San Juan, PuertoRico June 14-19, 2008.
                                                                      opioid receptor would make Darwin proud. International Narcotics Research Conference
  94. Stevens. C.W. Evolution of opioid receptors:why the mu
        (1NRC) Charleston, SC, USA, July 13-18, 2008.
                                                                                 GW M &Pular signals responsible for IL- lbeta e.ffects on bMOR expression
  95. Mohan, RR., Fernando, S.C., DeSilva, U., Davis, R.L. and Stevens.                                                                                      2008.
        in SK -N -SIT cells: potentialtargets for opioid tolerance treatment? Society for Neuroscience (SFN) Washington DC,USA, November 15-19,
                                                                      opioid receptor would   make  Darwin  proud.  Society for Neuroscience  (SFN)   Washington
  96. Stevens, C.W. Evolution of opioid receptors: why the mu
        DC, USA, November 15-19, 2008.
  97. Davis, R.L., Buck, D.J., Armstrong DA., Saffarian, N., Mohan, S.K., Fernando,                 DeSilva, U. and CW. Stevens 13-Funaltrexamine inhibits
        inflammatory sigmling in human astroglial cells. Society for Neuroscience, (SIN) Washington DC, USA, November 15-19, 2008.
   98. Davis, R.L., Buck, D.J., Aimstrong,
                                                     Saffarian, N., Mohan, S.K., Fernando, S.C., DeSilva, U. and CW, Stevens fi-Funaltrexamine inhibits
        inflammatory signaling in human astroglial           Glial Biology in Medicine, 2008
                                                                    Association for the Advancement of Science-Sothwestem AAAS Regional Meeting
   99. Stevens, C.W , Evolution of opioid receptors. American
         (AAAS-SWARM), Tulsa, OK, M arch 28-31, 2009.
                                                                                  C.W. Novel anti-inflammatory actions of the opioid receptor antagonist, beta-
 100. Davis, Rt., Buck, Dd., Armstrong D.R., Saffarian, N and Stevens,
         funaltrexamine, International Society for NeuroVirology, 2009.
                                                                     evidence from cloning and bioinfommtics. Experimental Biology -American Society for
 101. Stevens ON Evolution of vertebrate opioid recep tors:
         Pharmacology and Experimental Therapeutics (ASPET), New Orleans, LA, USA, April 18-22, 2009.
                                                                      and the evolution of the opioidreceptor family Committee on Problems of Drug
 102. Stevens. C.W. The special case of the mu opioidreceptor
         Dependence (CPDD),Reno, NV, USA. June 20-25, 2009.
                                                                               comparison of the cloned frog and human mu op ioid receptors reveals differences
 103, Brand, C.M., Sawyer,G.W., and Stevens C.W. Pharmacological
         in opioid affinity and function, International Narcotics Research   Conference   (INRC) Portland, OR,USA, July 12-17, 2009.
                                                                                  C.W, ll-Funaltrexamine, an opioid recep tor antagonist, inhibits CCL2 and
 104. Davis, R L. Buck, D.I.,Armstrong D.J., Saffarian, N., and Stevens,
         CXCLIO expression in astroglial, Society for Neuroscience (SUN), Chicago, II, October 16-21, 2009.
                                                                                  Anti-inflammatory actions of the opioid receptor antagonist, f3-funaltrexamine:
 105, Davis, R.L., Buck, D.J.,Aravind S., Saffarian N., and Stevens. C.W.
         implications in neuroinflammation. Society on Neuroimmune Pharmacology (SNIP), ManhattanBeach, CA, April 13-17, 2010.
                                                                                                                                                   -4 signaling
  106. Stevens C.W. Aravind, S., and RT. Davis, The selective mu opioid antagonist ll-funaltrexamine (p-FNA) reduces toll -like receptor
         Experimental Biology -American Society for Pharmacology and Experimental           Therapeutics  (ASPET)    Anaheim,  CA,USA,    Apri123-28,  2010.
                                                                                                                                              fl-funaltrexamine:
  107. Crewe, E., Buck, D.J., Aravind, S., Stevens. C.W. and R.L. Davis, Anti-inflammatory actions of the opioid receptor antagonist,
        role of TLR-4 and N1LicB?, International Symposium on NeuroVirology, Milan, Truly, October 10, 2010.
                                                                opioidreceptor antagonist, ll-funaltrexamine, inhibits inflammatory signaling Society
 108. Davis, R.L., Buck, D.J.,Aravind, S., and Stevens, C,W.The
      for Neuroscience (SFN), San Diego, CA, November 12-17, 2010.
                                                                                                                                          Neuroscience
 109. ,Stevens C.W. Aravind, S., andR.L. Davis, Opioid agonists and antagonists alter toll -like receptor -4 (TLR4) signaling Society for
       (SFN), San Diego, CA, November 12-17, 2010.
                                                                          OCAST Health Research Conference, Oklahoma City, OK, Apn16, 2011.
 110. Stevens, C.W., Novel opioid effects on toll -like receptors, Annual
                                                                                 12

                                                                                                                                                     Ex. 4
                Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 20 of 25


 Com:PRINCE ABSTRAc IS (CONE)
111. Stevens. C.W., Novel opioid effects on toll -like receptors, Annual OCAST Health Research Conference, Oklahoma City, OK, April 4, 2012.
112. Dodson, S., Castoro,R., Das, S., Davis, R.L, and Stevens, C.W Characterization of non -classical opioid activity at toll -like Receptor 4,
      IntemationalNarcotics Research Conference (INRC), July 15-20, 2012, Kansas City, MO,USA.
113. Vardy, E., Stevens, C.W. and Roth, B.L., Evolutionary differences of opioid receptors are reflected in their pharmacological profiles,International
      Narcotics Research Conference (INRC), July 15-20, 2012, Kansas City, MO, USA.
114. Figueroa -Hall, LX., Des, S., Buck, D.J., Stevens C.W. Davis, R.L.,13-Funaltrexamine inhibits 11-IR- and TLR4-signaling pathways in human filial
      cells. Society fnr Neuroscience, New Orleans, LA, USA, Oct 13-17, 2012.
115. Stevens C.W., Novel opioid effects on toll -like receptors, Annual OCAST Health Research Conference, Oklahoma City, OK, March 13, 2013.
116. Dodson, S., Das S., Davis, R.L., and Stevens C.W. The influence of inethadane on toll -like receptor 4 and human mu opioid temp torexpression.
      Experimental Biology -American Society for Pharmacology and Experimental Therapeutics (ASPET) BostonMA, USA, Apri120-24, 2013.
117. Stevens. C.W. Castoro, RJ., and Davis, RE., Opioid-immune crosstalk: role of mieroRNA regulation following opioid and cytokine treatment in
      normal human astrocytes.13xperimeratal Biology -American Society for Pharmacology and Experimental Therapeutics (ASPET)HostonMA,USA,
      Apri120-24, 2013.
118. Figueroa -Hall, L.K., Das, S., Buck, DJ., Stevens C.W. Davis, R.L., Investigating TLR4-signaling mechanisms in CHME-5 human microglial cells
      and the effects of fl-funaltrenimine treatment. American Association of Immunologists, Honolulu, HI, USA, May 3-7,2013.




                                                                           13

                                                                                                                                              Ex. 4
             Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 21 of 25



Testimonial Cases - Last 4 years                                                              Prepared on: October 31, 2019
Craig W. Stevens, Ph.D, Professor of Pharmacology & Drug Expert                       (listed In reverse thronologkal order)


    1.   Trail testimony given on 10/29/2019 in Charles Russel Rhines vs. South Dakota DOC et al, SD Circuit Court,
         Second Judicial Circuit Minneha ha County, Sioux Falls, SD, for the Plaintiff and Mr. Alex Kursman, FPD Office,
         Philadelphia, PA. Issue: Pentobarbital classification as a short -acting barbiturate.

    2.   Deposition given on 9/17/2019 in Deela vs. Annett Holdings et al., US District Court, Eastern District of OK, Case
                                                                                                                          drug
         No. 17 -CV -483 -KEW for the Plaintiff and Mr. Michael Carr in Tulsa, OK. Issue: Interpretation of a preliminary
         test for methamphetamine in a motor vehicle accident.

    3. Trial testimony on 4/30/2019 in Abu -Ali-AbdurRahman v Tony
                                                                         Parker et al., The Chancery Court for the
       Tennessee, Davidson County, Pt. Ill, case no. 18-183-11011) for the Plaintiffs and FPD office, Nashville, TN. Issue:
         Use of midazolam in lethal Injection protocol.

    4.   Deposition given on 3/01/2019 in Hawkins v. take, District Court, Grady County, OK, Case No. CJ -2016-213 for
         the Plaintiffs and Mr. Paul Kolker of Pignato, Cooper, Kolker & Roberson, P.C. In Tulsa, OK. Issue:
         Interpretation of a post-mortem femoral and vitreous humor ethanol concentrations.

    5.   Deposition given on 1/28/2019 in Ochoa v. Mercy Hospital for the Plaintiffs and Mr. Travis Dunn of Maples, Nix
           Diesselhorst in Oklahoma City, OK. Issue: Interpretation of a presumptive positive and subsequent negative
         results for methamphetamine In a patient's urine and blood samples.

    6.   Trial testimony on 12/13/2018 in In Re: Ohio Execution Protocol Litigation, The United States District Court for
         the Southern District of Ohio, Eastern Division, case No. 2:11 -CV-1016, Dayton, OH for the Plaintiffs and FPD
         office. Issue: Use of midazolam in lethal injection protocol,

    7.   Trial testimony on 8/30/2018 in The State of Oklahoma vs. Jerry Lee Newman, No. CF -2017-3086, Tulsa District
         Court, for the Defendant and Boeheim/Freeman Law Firm, Tulsa, OK. Issue: Methamphetamine-induced
         aggression, impulsivity, and memory deficits.

    8.   Trial testimony on 8/28/2018 in /old v Causey: Tulsa County CJ -2014-03898, Tulsa District Court, for the Plaintiffs
         and Rode Law Firm, Tulsa, OK. Issue: Driving impairment with use of alcohol/psychotropic drugs.

    9.    Trial testimony on 7/09/2018 in Abu-Ali-Abdur'Rahman v Tony Parker et at, The Chancery Court for the
          Tennessee, Davidson County, Pt, Ill, case no. 18-183-11(111) for the Plaintiffs and FPD office, Nashville, TN. Issue:
          Use of midazolam in lethal injection protocol.

     10. Deposition given on 6/11/2018 in Abu-Ali-Abdur'Rahman v Tony Parker et al, The Chancery Court for the
         Tennessee, Davidson County, Pt. Ill, case no. 18-183-11011) taken by the Asst. District Attorney, Attorney
         General's Office, Nashville, TN. Issue: Use of midazolam in lethal Injection protocol.

     11. Trial testimony on 12/12/2017 in State v Bridges, Tulsa County Case No. CF -2017-1161, for the defendant and
         Allen Smallwood Law Firm, Tulsa, OK. Issue: Impulsive behavior, aggression, violence, and psychosis caused by
         methamphetamine abuse.

     12. Trial testimony on 10/24/2017 in In Re: Ohio Execution Protocol Litigation, The United States District Court for
         the Southern District of Ohio, Eastern Division, case No. 2:11 -CV -1016, Dayton, OH for the Plaintiffs and FPD
         office, Issue: Use of midazolam in lethal injection protocol.



                                                            Page 1 of 2




                                                                                                                        Ex. 4
       Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 22 of 25



13. Trial testimony on 9/20/2017 in Sanders v. Merciez: Okmulgee County 0 2015-185, Okmulgee, Oklahoma, for
    the Defendants and Andrea Medley, Middleton & Associates, Tulsa, OK. Issue: Use of alcohol by pedestrians In a
    fatal motor vehicle accident.

14. Deposition given on 6/28/2017 in Ruth v Reagan/It & W Contractors, Tulsa County, Case No, 0-2016-1146 in the
    offices of Gene Robinson Law firm Tulsa, OK, on behalf of the defendants. Issue: interpretation of confirmed and
    detected -only drugs in a driver's blood sample after a fatal motor vehicle accident.

15. Deposition given on 4/07/2017 In Lewis v CTCA, Tulsa County, Case No. 0-2014-02748 in the offices of the Rode
    Law Firm in Tulsa, OK, for the plaintiff. Issue: Fatal respiratory depression caused by improper administration of
   fentanyl.

16. Trial testimony on 4/11/2017 in Jason Mcghee, et al v. Asa Hutchinson and Wendy Kelley, case Number: 4:17 -
    CV -00179 -KGB, United States District Court for the Eastern District of Arkansas, Little Rock, AR for the Plaintiffs
    and FPD office. Issue: Use of midazolam in lethal injection protocol.

17. Trial testimony on 3/16/2017 in Reed and Armstrong v Vegas Corporation, Tulsa County, Case No. 0-2011-6116
    for plaintiff and Richard Shallcross Law Firm, Tulsa, OK. Issue: Interpretation of ethanol and THC levels in blood
    samples obtained from the driver after a motor vehicle accident

18. Deposition given on 1/26/2017 in Joki v Causey, Tulsa County, case No. 0-2014-03898, in the offices of the Rode
    Law Firm in Tulsa, OK, for the plaintiff. Issue: Effects of low -dose ethanol and interaction of alcohol and the
    prescription medications Upitor®, Lexapro® and Depakote® obtained from driver after a motor vehicle accident.

19. Trial testimony on 1/4/2017 in in Re: Ohio Execution Protocol Litigation, The United States District Court for the
    Southern District of Ohio, Eastern Division, case No. 2:11 -CV -1016, Dayton, OH for the Plaintiffs and FPD office,
    Issue: Use of midazolam in lethal injection protocol.

20. Pre-trial testimony on 6/1/2016 in Sanders v Richardson Homes CJ -2012-130, McClain County, Purcell, OK, for
    the defendant and Derrick Teague at James Jennings at Jennings & Teague PC, Oklahoma City, OK. Issue: Impact
    of the prescription drugs, alprazo/am (Xanae), ropinlrole (Regale), sertraline (Zoles), and Ievocetirizine
    (Xyzah'), on a homeowner accident.

21. Trial testimony on 3/23/2016 in Haulcomb v. Earl -Le Dozer Service, 2014-10950-H, In the Workers'
    Compensation Court of Existing Claims, State of Oklahoma, Tulsa, OK for claimant and Mike Jones Law Firm,
    Bristow, OK. Issue: Interpretation of an initial hospital urine drug screen in an employment accident.

22. Deposition given on 02/04/2016 In Lasek v Keith Co., 14-CV-0687-CVE-PJC, in the offices of Norman & Edem,
    PLLC, Oklahoma City, OK for the plaintiff and Mark Bonner. Issue: Impact of the use of the prescription drugs,
    paroxetine (Paxli®) and zolpidem (Ambleng), on the operation of a tractor -trailer motor vehicle.

23. Trial testimony on 12/08/2015 in State v 'Ashton, Tulsa County, Tulsa, OK, Case No. CF -2014-4108, for the
    defendant and Stan Monroe at Stan Monroe & Associates, Tulsa, OK. Issue: Interpretation of methamphetamine
    blood levels in the decedent.

24. Trial testimony in Flgg v Toyota, Oklahoma County, Case No. CJ -2009-890 for the defendant and James Jennings
    at Jennings & Teague PC, Oklahoma City, OK on 11/13/2015. Issue: Impact of the prescription medications,
    diazepam (Valium®) and hydromorphone (Dilaudid®), on the operation of a motor vehicle.




                                                    Page 2 of 2




                                                                                                                  Ex. 4
     Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 23 of 25




                                  CERTIFICATE OF SERVICE

          I hereby certify that, on November 1, 2019, this Expert Declaration of Craig W. Stevens,

Ph.D. was filed electronically using the Court's CM/ECF system. Notice of this filing will be

sent by e-mail to all parties that are registered users. The below parties may access this filing

through the Court's CM/ECF System.



Joshua Christopher Toll                            Paul F. Enzinna
KING & SPALDING, LLP                               ELT ERMAN ENZINNA PLLC
(202) 737-8616                                     (202) 753-5553
Email: jtoll@kslaw.com                             Email: penzinna@ ellermanenzinna. corn

Charles Anthony Zdebsld                             Brandon David Almond
ECKERT SEAMANS CHERIN &                             TROUTMAN SANDERS LLP
MELLOTT', LLC                                       (202) 274-2864
(202) 659-6605                                      Email: brandon.almond@troutmansanders.com
Email czdebski@eckertseamans.com

Gerald Wesley King , Jr.                            Celeste Bacchi
FEDERAL DEFENDER PROGRAM, INC.                      OFFICE OF THE PUBLIC DEFENDER
(404) 688-7530                                      Capital Habeas Unit
Email: gerald_king@fd.org                           (213) 894-1887
                                                    Email: celeste_bacchi@fd.org

Craig Anthony Harbaugh                              Donald P. Salzman
FEDERAL PUBLIC DEFENDER, CENTRAL                    SKADDEN, ARPS, SLATE, MEAGHER &
DISTRICT OF CALIFORNIA                              FLOM LLP
(213) 894-7865                                      (202) 371-7983
Email: craig_harbaugh@fd.org                        Email: Donald. salzman@ skadden. cora

Jonathan Charles Aminoff                            Alexander Louis Kursman
FEDERAL PUBLIC DEFENDER, CENTRAL                    OFFICE OF THE FEDERAL COMMUNITY
DISTRICT OF CALIFORNIA                              DEFENDER/EDPA
(213) 894-5374                                      (215) 928-0520
Email' jonathan aminoff@fd.org                      Email: alex_kursman@fd.org

Billy H. Nolas                                      Kathryn B. Codd
FEDERAL COMMUNITY DEFENDER                          VINSON & ELKINS, L.L.P.
OFFICE FOR THE FDPA                                 (202) 639-6536
(215) 928-0520                                      Email kcodd@velaw.com
Email: billy_nolas@fd.org



 \   -049969/000001- 9936696 yl




                                                                                                     Ex. 4
  Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 24 of 25




Jeanne Vosberg Sourgens                 Robert E. Waters
VINSON & ELKINS L.L.P                   KING & SPALDING, LLP
(202) 639-6633                          (202) 737-0500
                                        Email: rwaters@velaw.com

William E. Lawler , HI                  Yousri H. Omar
VINSON & ELKINS LLP                     VINSON & ELKINS LLP
(202) 639-6676                          (202) 639-6500
Email: wlawler@velaw.com                Email: yomar@velaw.com

Margaret O'Donnell                      Abigail Bortnick
(502) 320-1837                          KING & SPALDING LLP
Email: mod@dcr.net                      (202) 626-5502
                                        Email: abortnick @kslaw.com

William E. Hoffmann , Jr.               Mark Joseph Hulkower
ICING & SPALDING, LLP                   STEPTOE &JOHNSON LLP
(404) 572-3383                          (202) 429-6221
                                        Email: mhulkower @steptoe.com

Matthew John Herrington                 Robert A. Ayers
STEPTOE & JOHNSON, LLP                  STEPTOE & JOHNSON LLP
(202) 429-8164                          (202) 429-6401
Email: inherrington@steptoe.com         Email: rayers@steptoe.com

Denise M. Clark                         Peter S. Smith
U.S. ATTORNEYS OFFICE FOR THE           UNITED STATES ATTORNEY'S OFFICE
DISTRICT OF COLUMBIA                    Appellate Division
(202) 252-6605                          (202) 252-6769
Email denise.elark@usdoigov             Email- peter. smith@usdoj.gov

Jean Lin                                Robert J. Erickson
U.S. DEPARTMENT OF JUSTICE, CIVIL       U. S. DEPARTMENT OF JUSTICE
DIVISION                                (202) 514-2841
FEDERAL PROGRAMS BRANCH                 Email: robert.erickson@usdoj.gov
(202) 514-3716
Email: jean.lin@usdoj.gov

Amy Gershenfeld Donnella                Joseph William Luby
FEDERAL COMMUNITY DEFENDER              FEDERAL PUBLIC DEFENDER/EDPA
OFFICP FOR THE EDPA                     (215) 928-0520
(215) 928-0520                          Email: joseph_luby@fd.org
Email. amy_donnella@fd.org




                                    2
  -9499891999001- 9936896 vi




                                                                           Ex. 4
    Case 1:19-mc-00145-TSC Document 29-4 Filed 11/05/19 Page 25 of 25




Gary E. Proctor                    Robert L. McGlasson
LAW OFFICES OF GARY E. PROCTOR,    MCGLASSON & ASSOCIATES, PC
LLC                                (404) 314-7664
(410)444 1500                      Email: rtmcglasson@comeastnet
Email: garyeproctor@gmail.com

Shawn Nolan                         Sean D. O'Brien
FEDERAL COMMUNITY DEFENDER          PUBLIC INTEREST LITIGATION CLINIC
OFFICE, EASTERN DISTRICT OF PENN    (816) 363-2795
(215) 928-0528                      Email: dpk@dpielinie.com
Email: shawn.nolan@fd.org


Date: November 1, 2019              /s/ Pieter Van Tol
                                    Pieter Van Tol (admitted pro hac vice)
                                    HOGAN LOVELLS US LLP
                                    390 Madison Avenue
                                    New York, NY 10017
                                    (212) 918-3000
                                    (212) 918-3100 (fax)
                                    pietersantol@hoganlovells.eom

                                    and

                                    Elizabeth M. Hagerty (Bar No. 1022774)
                                    David S. Victorson (Bar No. 1027025)
                                    HOGAN LOVELLS US LLP
                                    555 Thirteenth Street, NW
                                    Washington, DC 20004
                                    Telephone: (202) 637-5600
                                    Facsimile: (202) 637-5910
                                    elizabeth hagerty @hoganlo vells co m
                                    david.victorson@ hoganlovells.eom

                                       Attorneys for Plaintiff Daniel Lewis Lee




                                   3
 \ NY -0499691000001-9936898 vi




                                                                                  Ex. 4
